Exhibit “E”
From:           Space Jesus
To:             Gietzen Erik
Subject:        Fwd: <3




---------- Forwarded message ---------
From: Caeli La <caeli426@gmail.com>
Date: Fri, Aug 26, 2016 at 10:48 AM
Subject: <3
To: Space Jesus <spacejesusmusic@gmail.com>


these thoughts have been turning over and over again in my head, and I'm afraid that if I try to
speak them out loud to you, it will all be too much, I'll get nervous and tongue tied and won't
communicate them properly. sometimes (a lot of times), it's easier for me to write things out
than it is to speak them. my stomach is in knots, my whole body is tense beyond belief and I
feel like I'm gonna puke. I hope that communicating this will make us both feel better.

I started doing tantra primarily to learn how to set boundaries with men. The money was a
motivating factor, but that wasn't why I chose to do it. I had been supporting myself with the
social media work for nearly 4 years, and living a good life. I didn't choose it out of
desperation or lack of options. After the breakup, it became a huge priority to transform my
relationship to men, so that nothing like that would happen again. I knew that if I had had any
boundaries in my relationship with Rain, it wouldn't have felt like my entire life was over
when he ghosted me. I wanted to turn around and face the monster I'd been running away from
my whole life- the bigger, more powerful guy wanting my body & attention, who I felt like I
could never say no to. I wanted to deal with it directly, and tantra gave me a way to do that. I'd
watched my roommate and several other tantrika friends, over the course of a couple years,
become really good communicators, with really clear, firm boundaries, lose their fear of
saying no, and gain a lot of personal empowerment. I also chose it as a way to protect myself
from getting into a relationship again. I knew that it probably wouldn't work in a relationship,
and I was very committed to working on myself and not dating anyone.

It's been almost a year and a half since I started doing it... and I have gotten everything out of
it that I intended to. I'm not afraid to say no anymore. I set boundaries a lot more easily now. I
know my own needs, and my sense of what's ok and what's not, more than I ever could have
imagined. I learned how to hold myself as a Priestess and a Goddess, to lovingly command
respect from clients who don't know how to relate to a woman as a Goddess, and to show them
how. Most of the clients I've seen have been genuinely interested in doing tantric practices,
learning how to control their impulses and evolve their sexuality. Most of the time, I have felt
empowered by it. I will look back on this and be so glad that I had the courage to do it,
because it massively enriched my life. I want to write about it and help take away the taboo.
AND...


From the first day we met, something started to shift. I honestly think it would have been
easier if I was a stripper, or doing straight up traditional sex work. Then, it would just be a
fantasy I was selling, not really me. But in this work, my goal is to be as honest, open, present,
and emotionally attuned to them as possible. I hold space for their most personal, vulnerable
physical & romantic issues and I have to give a lot of energy to be able to be there for them.
When we do the practices, I feel like I am going deep with them on an emotional/spiritual
level... and that doesn't feel right anymore. It worked well for me to do that while I was single.
Now, even if you were 100% ok with it -- even when you were trying to be ok with it -- it
started feeling wrong immediately. I was resistant to that feeling for a while, because you were
trying to be cool with it, I guess I thought it could work (I don't know why I thought that,
seems really dumb now), and because I had become completely financially reliant on it, and
was scared to let go of what I was comfortable with. It just became more and more
uncomfortable. It doesn't feel right to emotionally, intimately connect with anyone else in any
kind of sensually-related way now, even in a therapeutic context, because all of my heart is
with you. I don't want to do these kinds of practices with anyone but you. I don't want to share
myself in an emotionally/physically intimate way with anyone but you. Doing this feels really
wrong all of a sudden. Over the last few weeks, it has escalated to the point where I feel so
stressed out about it, it's making me physically sick. Not because of your reaction to it. You've
handled it really beautifully, with so much love and compassion for me, and I think you're
basically a saint for even trying to understand and be open to it, and for still being connected
to me, even though I've still been doing it.

I wanted so much to be able to stop the moment you told me you weren't comfortable with it.
Between the moving, losing my deposit, the back and forth about where we were at as a
couple, many confusing factors... here we are, and I've still been doing it. I feel like it's killing
me, severely affecting our relationship, and I can't even imagine how you feel. I feel sick to
my stomach when I think about how you must feel. I feel horrible to be doing something that
causes you pain. It has been very confusing for me, because it was a very rapid, radical shift
from me feeling fulfilled and proud of the work, to feeling like this is wrong, completely
unfair, and hurtful. Meeting you has been a MASSIVE paradigm shift for me-- I'm coming out
of 3 years in super poly bay area mainstream tantra woowoo bubble land. you're bringing me
back to earth, back to life, and falling in love with you is, without a doubt, the best thing that's
ever happened to me. So many of my previous frameworks and ways of dealing with the
world have crumbled, and I feel like the real me is breaking through. When I think about
where I'm at now, building the PR company, developing my workshops and classes, teaching
dance in Denver, working at Thrive... this is exactly where I want to be, and what I want to be
doing. I just need to get to Denver, so I can get started. I am continuing to do the work here
because I can't go get a day job or trim or do anything else in New York. I feel like if I keep
doing this work for even a few more days, I'm gonna die inside. It's become excruciating. The
combined stress of that, with being in Manhattan too long, with everything else that's been
going on... it's overwhelming. I need this to end now.

So, I've decided that I'm not going to stick around to teach the workshop at Great North. I can't
handle another 2 weeks of doing this work. I'm going to buy a ticket to Denver in the next few
days, and stay on (your) couch in Rob's studio for a week. I have some apartments lined up to
go look at, I have the job at Thrive waiting for me, and I can do trim work right away if I need
to supplement my income while I'm getting started.

I'll let you know what date I book the ticket for. I'm hoping to leave on Wednesday or
Thursday.

I'm so sorry I wasn't able to stop the moment you told me how it was making you feel. I'm so
sorry for the prolonged stress and pain this has caused you. I love you more than I ever knew it
was possible to love someone and I want to make things right. I'm going to do everything I
need to do, to be in the best possible place, to be able to love and support you with my whole
being and my whole heart.
From:               Caeli La
To:                 spacejesusmusic@gmail.com
Date:               Tuesday, February 27, 2018 8:57:08 AM




I left you a voicemail about this already but just to be clear and fully transparent, I want to let you know that my
roommate hooked up with Pipus while he was with Jana. She found a video of them afterwards and confronted him,
and he lied to her about it. After I told Jana that I knew for sure he had cheated on her, from the things you and your
mom said, and what I knew from my roommate, she confronted him again last week. This time, he admitted
everything. The reason why I’m telling you all this is because you sent a message to Jana after they broke up saying
“don’t worry, he didn’t cheat on you, he would have told me.” You straight up told me, more than once, than Pipus
was cheating on her. I don’t understand why you felt it necessary to help him cover it up, and continue deceiving
her. Now, the truth is out, and Jana knows you were lying to her too.

I hope you develop a conscience one day.
From:           Caeli La
To:             Space Jesus
Cc:             imjustahoneybee@gmail.com; Tyler Yheti
Subject:        Re: Caeli
Date:           Monday, April 30, 2018 8:26:20 AM


I just realized that you guys are probably very confused what the sexual assault / consent issue
has to do with my falling out with you, and the issues with Jasha. Many of the things he said
that qualified as legitimately abusive and threatening were about my history of being
kidnapped and raped, and sexually assaulted multiple times in my life. Arion, I know I told
you that he had said things that legitimately qualified as verbal, emotional and psychological
abuse, and had made explicit threats in response to me asking him to leave me alone after I
found out he was back with Sam. However, I did not tell you the nature of the statements that
were abusive, so there is no way you could have known what the connection was between the
sexual assault/consent issues, and this whole situation with him and I, which led to the falling
out I had with you guys. Jasha has now taken full responsibility and accountability for the
abuse and the threats. He has acknowledged that I never harassed him, even though he told
you guys I had. He actually, qualitatively, criminally harassed me. I never said or did anything
to him that qualified as harassment, or to provoke or deserve that kind of treatment from him. I
felt deeply hurt when Arion kept insisting that because Jasha had said I harassed him too, that
him and I were equally at fault. Jasha has admitted now that that is not true, and has done the
work to take be accountable for his actions and apologize to me, so you guys need to know
that your defense of him, based on the things he told you, was not true.

I wish you all well, and will not hold on to any resentment.

On Wed, Apr 11, 2018 at 3:50 PM, Caeli La <caeli426@gmail.com> wrote:
 Thank you for sending this, Jasha. I just want to say that there is no need for you guys to feel
 any expectation to respond to this email. My hope is that we all choose to heal & put this
 behind us & be at peace when we see each other in person.

  > On Apr 11, 2018, at 2:34 PM, Space Jesus <spacejesusmusic@gmail.com> wrote:
  >
  > Hey Guys, I just wanted to reach out to all of you in hopes to clear the air. Tyler and Arion
  - as you know I’ve been trying to take a lot of accountability to educate myself and grow in
  relation to all of the consent and sexual assault info lately and you were with me at the show
  in Detroit. I had a good conversation with Caeli about all of this on her request and she
  asked me to reach out to you guys to help clear the air around the subject as she said you
  guys had a falling out over it too. Hopefully you guys can make amends too as Caeli and I
  have.
  > - Jasha
  >
From:                Caeli La
To:                  Kristin Karas
Cc:                  Mitchell Gomez; Madalyn McElwain
Subject:             Re: Consent Event Issue
Date:                Thursday, March 29, 2018 4:48:04 PM


Hi Kristin,

I spoke with Jasha today, and after an in depth conversation about his understanding of the issues around consent and
power dynamics raised by the screenshots I sent you, I feel very confident that he fully understands now and is taking the
necessary steps to put structures in place on his tours where that will not be happening again. I don’t see any problem
with him playing the benefit now that I’ve heard his experience and where he’s at. I appreciate you hearing me out and
addressing it. Thanks for all your time and support.

- Caeli

On Mar 27, 2018, at 8:57 PM, Kristin Karas <kristin@dancesafe.org> wrote:


       Hello Caeli,

       First, my apologies for the misspelling earlier!! I missed the "e." Second, Mitchell, Maddy, and I all met and
       we are going to be reaching out to the stakeholders organizing this event to schedule a meeting to address
       the matters outlined in your email. Again, thank you for reaching out and I'll continue to keep you posted!

       Best Regards,
       Kristin Karas
       Director of Operations, DanceSafe
       (919) 616-3753

       Do you shop on Amazon? Support DanceSafe by using Amazon Smile:
       http://smile.amazon.com/ch/XX-XXXXXXX

       You can also help directly support our mission by making a tax-deductible donation:
       https://beta.dancesafe.org/en/donate

       On Tue, Mar 27, 2018 at 2:18 PM, Kristin Karas <kristin@dancesafe.org> wrote:
        Hello Cali,

           Thank you for the prompt clarification and screenshots. While they are also cc'd, I'm pinging Mitchell and
           Maddy now on Slack to make sure they read your email before we meet later today. We'll follow up with
           you ASAP.
           ᐧ

           Best Regards,
           Kristin Karas
           Director of Operations, DanceSafe
           (919) 616-3753

           Do you shop on Amazon? Support DanceSafe by using Amazon Smile:
           http://smile.amazon.com/ch/XX-XXXXXXX

           You can also help directly support our mission by making a tax-deductible donation:
           https://beta.dancesafe.org/en/donate

           On Tue, Mar 27, 2018 at 1:58 PM, Caeli La <caeli426@gmail.com> wrote:
            Hi Kristin,

               Thank you for the quick response. Just to clarify, the person who published the article retracted the
               statement that Jasha had been accused of sexual assault by multiple women, but in his retraction, he also
               noted that he had made some mistakes, but nothing as extreme as Datsik:

               <image1.png>


               When Mitchell and I spoke over FB earlier today, he said he was under the impression that the
               “mistakes” the author was referencing were in regards to Jasha getting into an altercation with a security
               guard when he tried to bring under 21 girls backstage. Another artist, Wooli, confirmed on Twitter that
Jasha did get into a verbal altercation with a security guard because they were under 21. Mitchell noted
that because they’re 18+, it’s not technically illegal for Jasha to hook up with them. Actually, one of
them was only 17 (the majority of mainstream EDM shows, especially the shows he plays, are 16+) -
and it doesn’t matter if it’s technically legal. A huge part of consent education is understanding power
dynamics. One of the under 21 girls who Jasha brought backstage, Julia, got assaulted by Datsik.
<image2.jpeg>

<image2.jpeg>


... and as you can see, Jasha also hooked up with one of them. When you are a 33 year old artist who
gets off stage and walks into the crowd to go pick up a group of under 21 year old girls who are
intoxicated to bring them on the bus and hook up, that is an abuse of privilege and power. Even if the
under 21 year old girl consents to her favorite 33 year old artist picking her up in the crowd right after he
got off stage, while she’s rolling, even if she enjoyed it, that is still an abuse of his power and influence.
Like she said, “how could I say no to my favorite artist next to nectar?” The fact that they are fans at his
show; the fact that they are significantly younger than him and barely legal, if at all; and the fact that
they are clearly intoxicated makes true consent in that situation pretty much impossible. As the
significantly older artist with the power and influence, it is his responsibility to ensure that he is not
taking sexual advantage of his very young, starry eyed, intoxicated female fans; let alone bringing them
on the bus with someone like Datsik, kicking all the other guys off the bus, and putting them in a
dangerous and vulnerable situation.

On top of all this, I can personally vouch for the fact that Jasha has a history of being abusive. I dated
him for 6 months in 2016 and ended up in treatment for PTSD after he criminally threatened and
verbally/psychologically abused me. I showed his messages to three different mental health
professionals and a lawyer, to confirm that they were without a doubt criminal and abusive. He had
asked me to unblock him online and meet up with him at a festival a few months after we broke up, and
when I found out he was in a relationship, I politely told him it wasn’t a good idea. He responded by
criminally threatening me, making me feel unsafe at multiple festivals coming up that we had both been
hired to perform at. He has never taken accountability or made any attempt to make amends.

It feels physically painful for me to see DanceSafe give him a platform to clear his name and paint
himself as an ally and supporter now. He also never publicly acknowledged what happened those
screenshots I included here, which were posted on his FB statement and in many groups. He would need
to take the steps to acknowledge hooking up with young, intoxicated fans at his shows, and the issues of
consent and perpetuating rape culture that that brings up, before anyone should give him credit for
headlining a benefit, therefore apparently clearing his name.

I also know for a fact that right before the tour, Datsik texted Jasha saying things like “let’s drown in a
pile of bitches and ketamine” and “do you ever feel like you’re better than everyone else and everyone
else should just die?” and Jasha knowingly brought very young, intoxicated girls onto the bus after the
show to party with this guy.

Thank you again for listening and responding.



On Mar 27, 2018, at 2:53 PM, Kristin Karas <kristin@dancesafe.org> wrote:


      Hello Cali,

      Mitchell just forwarded your email to me. We (staff) have already set a meeting to discuss
      today. While we were aware of allegations alongside the Datsik situation, it was our
From:               Caeli La
To:                 spacejesusmusic@gmail.com
Subject:            Re: This is fucking disturbing
Date:               Friday, March 16, 2018 9:04:22 PM




just to clarify about the article, i'm not gonna use your name or anyone else’s... i know i can make a bigger impact
by talking about the experiences i had with you, with other relationships with artists, and working in the industry in
general.. to explore the cultural conditions and patterns that create this fucked up deeply seedy part of the music
world, so that hopefully everyone reading it can relate in some way & start changing that programming in
themselves. I won’t slander, shame or blame you, and I will send you the article before publishing anything.

> On Mar 15, 2018, at 8:24 PM, Caeli La <caeli426@gmail.com> wrote:
>
> <image1.jpeg>
>
>
>> On Mar 15, 2018, at 8:08 PM, Caeli La <caeli426@gmail.com> wrote:
>>
>> This is the same girl who wrote the message in the screenshot I sent before. You walked up to her in the crowd
after your set and ended up hooking up with her. Here she is, explicitly saying that you’re one of her favorite artists
— “was I supposed to reject space Jesus, my favorite artist next to nectar?” This is why it’s fucked up to hook up
with fans. A girl in that position cannot reject you. Shes a huge fan at your show, and then you walkup to her in the
crowd after your set, bring her on your bus, probably give her ketamine, then hook up with her. You didn’t care
about how much power and influence you had over her. You didn’t consider the extreme imbalances in the power
dynamic between you. You hooked up with her anyway. That is NOT respecting / valuing women. That is abusing
your power over young, intoxicated fans.
>>
>> <image2.jpeg>
>>
From:            Space Jesus
To:              Caeli La
Subject:         Re: truth
Date:            Sunday, November 4, 2018 3:32:57 PM


I just got home, can we get on the phone today? I’m free in an hour.

Sent from my iPhone

On Oct 25, 2018, at 10:16 PM, Caeli La <caeli426@gmail.com> wrote:


       To be clear, what I want is for you to somehow convince me that you actually did
       mean the things you said on our call, even though you didn’t respond to my text
       asking for reassurance for 4 days, and even though you falsely accused me of
       contacting your gf, called me a psychopath and then never followed up to resolve
       any of it. The only reason I told DanceSafe that it was OK for you to throw the
       benefit, despite what happened in those screenshots, was because I thought your
       apology and accountability was genuine. All of your actions afterwards indicated
       otherwise. I don’t want to believe that you’re that evil, that you could have said
       all of that just to be able to play the show, without meaning it at all. But how
       could I not feel that way now? I want you to make me feel like there is no need to
       make sure you are held accountable. I want to believe you are actually taking
       accountability for yourself. But if you could leave things with me the way you
       did, and have no conscience, feel no urge to make peace, then you really are that
       evil.


       On Oct 18, 2018, at 11:24 AM, Caeli La <caeli426@gmail.com> wrote:


             & just so you know, I was also contacted directly by Lily Rhea
             Anderson, who was the girl in the screenshots talking with the girl
             you hooked up with. We have a mutual friend who told her you had
             been abusive to me. I told her about the ongoing severe emotional
             abuse and ending up in the hospital, and she told me what happened
             with you and her friends that night.

             On Oct 18, 2018, at 12:27 AM, Caeli La <caeli426@gmail.com>
             wrote:


                    I shouldn't have said "apology" - you posted a denial,
                    saying you were completely unaware of what was going
                    on -- not an apology. Did you know that there are several
                    articles that say once the story broke, over 50 other girls
                    posted similar accounts from your 2 month tour? Troy
                    said "lets drown in bitches and ketamine" to you before
                    the tour started and you thought it was ok to take a group
                    of intoxicated 17 year olds on the bus with him and kick
                    off all the other guys?
On Thu, Oct 18, 2018 at 3:24 AM Caeli La
<caeli426@gmail.com> wrote:
  Do you realize that you posted a denial / apology, and
  people posted screenshots in the comments on your
  post which showed an account directly from the girl
  you hooked up with that said you walked off stage,
  picked them up in the crowd, brought them on the bus,
  kicked all the other guys off, and then hooked up with
  her while her friend got assaulted? One of the main
  fundamentals in understanding consent is
  understanding power dynamics. They were 17. You are
  33. They were fans at your show, clearly intoxicated,
  and you walked off stage, directly into the crowd to
  bring them on the bus and hook up. The age difference,
  the fact that they were intoxicated, and the fact that
  they were fans at your show, and you hooked up with
  them knowing that they were underage, brought them
  on the bus knowing that Troy was who he was,
  knowing how vulnerable and impressionable they were
  because they are fans of yours. On many levels, this
  situation raises serious consent issues. You never
  responded to those comments on your post, and then
  proceeded to throw a consent benefit a week later. You
  lied to me and gave me a completely fake apology to
  be able to get away with playing the show to save your
  image. You think you can just get away with all that?

 On Thu, Oct 18, 2018 at 3:12 AM Caeli La
 <caeli426@gmail.com> wrote:
   I want to let you know that I did not end up reaching
   out to promoters, etc that you're working with like I
   said I would. I have been busy and also wanted to
   really take the time to think it through before doing
   something like that, that could have such an impact
   on your career. I am still considering whether or not
   it's the right thing to do. Most people have told me
   that it is. I can't let you treat me the way you did,
   give me a false apology, falsely accuse me of
   reaching out to your gf, say nasty shit to me and then
   act like it never happened, and you have no need to
   take accountability. It's not OK for me to be so badly
   treated by someone, in so many ways, for so long,
   and not do anything to stand up for myself. You
   refuse to address it, which leaves me either accepting
   that kind of treatment from you and feeling like a
   little bitch for allowing it, or the other option is to
   send everyone you work with the screenshots and the
   same explanation that I sent to DanceSafe, about
   why you need to be held accountable for your
actions (and lack of action to make things right). I
don't want to do that, but if you won't resolve this
shit with me, then I feel like I have no other choice.

On Sun, Aug 26, 2018 at 12:57 PM Caeli La
<caeli426@gmail.com> wrote:
  clarification:

   *That is NOT how someone who genuinely feels
  remorseful treats the person they just apologized
  to.

  * you got into an argument with the security guard
  because they were underage (not because they
  were rolling). - as confirmed by wooli.



  > On Aug 26, 2018, at 12:44 PM, Caeli La
  <caeli426@gmail.com> wrote:
  >
  > That is now how someone who genuinely feels
  remorseful treats the person they just apologized
  to.
From:            Caeli La
To:              Space Jesus
Subject:         Re:
Date:            Tuesday, May 16, 2017 4:54:20 PM


I'm sorry if emailing your dad felt like I crossed a line. You said so many things in that
conversation (and when we broke up) that felt like legitimate verbal and emotional abuse.
They were some of the nastiest, most hurtful things anyone has ever said to me, no
exaggeration. When I started stuttering and feeling too self conscious to speak afterwards, I
felt like you had bullied me to the point where it had a legitimately damaging effect, and I felt
like I needed to stand up for myself and hold you accountable in the only way I knew how. It
felt so frustratingly disrespectful when you said that I backed you into a corner & gave you no
other option but to lash out, but if you look at how our most recent conversation went down,
that is not what happened at all. When it seemed like you were just going to keep blaming it
all on me and refuse to take any responsibility at all, I felt like I had to do something to defend
myself, and try to prevent you from damaging anyone else like that again.

On Sun, Apr 23, 2017 at 11:03 AM, Caeli La <caeli426@gmail.com> wrote:
 Just to be clear, I'm not asking you to take all the blame, I'm asking you to take full
 responsibility for saying everything you could think of that would completely destroy me,
 before buku, not right after we broke up. I was not overwhelming you with texts then. I can
 accept that when you accused me of sexual abuse, you were overwhelmed and flipped out in
 response. But this time, that is not a valid excuse, because I wasn't doing that, and in fact,
 said "dubplate" right after I asked you not to contact me again. By asserting that all the
 devastating shit you said was only because I "gave you no other option" and "backed you
 into a corner" - and refusing to explain how I did that in the second (and most brutal
 conversation) - you are not taking any responsibility, and that has obviously made me even
 more upset, because you're trying to make it all my fault.

  > On Apr 20, 2017, at 1:41 PM, Caeli La <caeli426@gmail.com> wrote:
  >
  > I wish so badly that I could forget about this and forgive you completely. I could do that
  pretty quickly and easily if you genuinely apologized. As long as you blame me for your
  actions, it would be wrong and degrading to act like we're cool.
  >
  >> On Apr 20, 2017, at 1:06 PM, Caeli La <caeli426@gmail.com> wrote:
  >>
  >> And just so you know, after the experience I had as a kid, I didn't speak out loud for a
  while afterwards. I had to go to speech therapy for a long time. That's why my speech
  doesn't always come out right, and maybe why I sent so many texts and emails instead of
  talking to directly. Not an excuse. But I hope both you and your dad know how wrong it is
  to shame somebody for not speaking well, because there are a hundred thousand reasons
  why that might be, that have nothing to do with how long you went to college.
  >>
  >>> On Apr 20, 2017, at 9:27 AM, Caeli La <caeli426@gmail.com> wrote:
  >>>
  >>> as long as you refuse to take responsibility for your part, and continue blaming it all on
  me by saying I gave you no other option but to act that way, we will not be on good terms.
  >>>
  >>>> On Apr 20, 2017, at 9:06 AM, Caeli La <caeli426@gmail.com> wrote:
>>>>
>>>> I told you I was having PTSD symptoms from past and recent sexual abuse, and you
responded by telling me I had sexually abused you, then didn't speak to me again for
months. I felt emotionally tortured for a long time by that accusation, and it dragged the
whole breakup process out much longer than it needed to be, because I literally couldn't fall
asleep at night lying awake wondering if id accidentally sexually assaulted the person I
loved the most. I don't think you can even begin to imagine what it felt like, because you
apparently don't feel empathy. Throwing a grenade on the whole situation and walking away
was not the most effective way to get me to move on. It just left an ugly mess that takes a lot
longer to clean up.
>>>>
>>>>> On Apr 20, 2017, at 8:58 AM, Caeli La <caeli426@gmail.com> wrote:
>>>>>
>>>>> For future reference, spewing all the most hateful shit you can think of does not push
me away. It makes me feel worried about you and want to take care of you, because the way
you're acting doesn't make sense. What would have worked is if you had told me in a calm,
clear, grounded way that you needed me to leave you alone. Then I wouldn't have felt the
need to keep trying to apologize and fix things.
>>>>>
>>>>>> On Apr 19, 2017, at 2:05 PM, Caeli La <caeli426@gmail.com> wrote:
>>>>>>
>>>>>> Please don't email me back, I'm sick of this. Almost our entire breakup went down
over text or email. There were only 2 conversations dealing with the breakup on the phone.
I'm trying not to have meaningful conversations over text/email anymore. Call me or talk to
me in person if you ever want to resolve things in a real way.
>>>>>>
>>>>>>
>>>>>>
>>>>>> Sent from my iPhone
>>>>>>> On Apr 19, 2017, at 12:53 PM, Caeli La <caeli426@gmail.com> wrote:
>>>>>>>
>>>>>>> ... and broke up in October. Not trying to make a point about how long it is or isn't
appropriate to be upset; it just sounded like you were saying it's been almost a year since we
broke up, and that's not true.
>>>>>>>
>>>>>>>> On Apr 19, 2017, at 12:51 PM, Caeli La <caeli426@gmail.com> wrote:
>>>>>>>>
>>>>>>>> And just so you know, it hasn't even been a year since we met. We met in May
of last year.
>>>>>>>>
>>>>>>>>> On Apr 19, 2017, at 12:32 PM, Caeli La <caeli426@gmail.com> wrote:
>>>>>>>>>
>>>>>>>>> Don't confuse me not being cool with you with not moving on. I saw who you
really are and moved on a long time ago. That doesn't mean I'm ever going to act like
everything's ok between us, without receiving a real apology that doesn't put the blame all
on me.
>>>>>>>>>
>>>>>>>>>> On Apr 19, 2017, at 11:50 AM, Space Jesus <spacejesusmusic@gmail.com>
wrote:
>>>>>>>>>>
>>>>>>>>>> its very simple what happened. you overwhelmed me, i freaked out. i tried to
break things off and u became more overwhelming.. the emails and extreme long texts
started. i couldnt figure out how to get u to leave me alone so i started saying a bunch of
mean shit. im sorry for the mean things i said, i was just trying to get u to leave me alone. so
here we are almost a year later, i have moved on and i hope u do too.
>>>>>>>>>>
>>>>>>>>>> Sent from my iPhone
>>>>>>>>>>
>>>>>>>>>>> On Apr 16, 2017, at 2:36 PM, Caeli La <caeli426@gmail.com> wrote:
>>>>>>>>>>>
>>>>>>>>>>> & it seems stupid now, but I honestly believed at the time that paying you
back right away would be a practical solution to easing some of the tension between us. I'm
really sorry it backfired so badly, it wasn't my intention to hurt you, ever. I can't comprehend
how this all went so wrong, and that's why I'm so upset about it still. It's a lot harder to move
on when I can't understand wtf happened, and haven't been able to process it with you in a
healthy way, at all. I just want to be able to learn from this so that I don't have to go through
something similar again. I'm sending profuse amounts of emails because i feel so done with
carrying this extreme pain and confusion around, I just needed to say everything I've been
feeling, and now I can let it go, whether or not you ever give me a real apology.
>>>>>>>>>>>
>>>>>>>>>>>> On Apr 16, 2017, at 11:50 AM, Caeli La <caeli426@gmail.com> wrote:
>>>>>>>>>>>>
>>>>>>>>>>>> In the interest of total honest, I have to add that I did say I had partly done
the work again because we broke up. I really did need the money primarily, and it's also true
that it gave me a feeling of independence and confidence, and that's what I needed in that
moment, too. I did NOT do it to hurt you just because I was hurt that we had broken up. I
know that's how you interpreted it at the time; but that is not why I did it, and I have never,
and would never, do anything intentionally to hurt you.
>>>>>>>>>>>>
>>>>>>>>>>>>> On Apr 16, 2017, at 11:35 AM, Caeli La <caeli426@gmail.com> wrote:
>>>>>>>>>>>>>
>>>>>>>>>>>>> To clarify, you were saying "it's 2016, we're adults, be mature, why can't
we just be two people that care about each other," etc, to try and convince me to stay
connected and keep talking as we had been, without being in a monogamous relationship
anymore. But I knew that if we kept talking as we had been, with no break, then even though
you weren't technically calling it an open relationship, that's exactly what it would have felt
like. That's why I freaked out and ended up having a panic attack. (Yes, I do know what a
real panic attack is, and you can ask anyone at the house if I actually had a real one that
night). You have shown zero compassion and understanding for me throughout this entire
process. Man up and be honest with yourself. Learn how to give a real apology.
>>>>>>>>>>>>>
>>>>>>>>>>>>>> On Apr 16, 2017, at 11:25 AM, Caeli La <caeli426@gmail.com>
wrote:
>>>>>>>>>>>>>>
>>>>>>>>>>>>>> with
4/5/2019                                                          Gmail - Fwd: Consent Event Issue



                                                                                           Space Jesus <spacejesusmusic@gmail.com>



  Fwd: Consent Event Issue
  Caeli La <caeli426@gmail.com>                                                                              Wed, Mar 28, 2018 at 6:41 AM
  To: spacejesusmusic@gmail.com

    If you make a genuine effort to address what happened with me privately, to take accountability for the ways you treated
    me that crossed legal and moral lines­if you really want to learn and grow from all this, and be a true ally to victims of
    abuse, and a true supporter of dismantling rape culture... then I will follow up with DanceSafe to let them know that you
    are actually doing the work, and you do deserve to play a show like this and get this kind of credit. All it would take is one
    conversation where you hear what my experience was. I’m sure Fred/Christine would mediate the conversation (we can
    do a conference call) if needed. I will not stand by and allow you to rebrand yourself as a huge advocate for victims of
    sexual abuse after the way you treated me, the things you said in direct response to me saying I’d been up all night
    having a panic attack due to PTSD from being sexually abused. “Do you even know what an anxiety attack is?” “Well, I
    feel sexually abused by YOU” (when I had never lied to you, never cheated on you, never exposed you to any harm, and
    never did anything that you didn’t 100% consent to).
    You have to walk the talk if you want to be a public figure. With great power comes great responsibility. You can’t just pick
    and choose when you’re going to show up as a leader. If you’re going to position yourself publicly this way, you need to
    look at your own life and the way you have actually treated victims of sexual abuse­ especially those who you supposedly
    “loved.”
    [Quoted text hidden]




https://mail.google.com/mail/u/0?ik=f11268c272&view=pt&search=all&permmsgid=msg-f%3A1596189074164431251&simpl=msg-f%3A1596189074164431251   1/1
                                                      8/23/2016 12:13 PM (Viewed 8/23/2016 12:14 PM)
Caeli La (5164239087)

I guess I should have just taken the mistreatment and swallowed it as usual

                                                                       8/23/2016 12:22 PM
Caeli La (5164239087)

This is hard because I met him at greggs house, in a group of your close friends. In a normal
 scenario, it would be pretty clear cut that if someone who hangs out with your friends says
 some fucked up shit to your girl, and to you about your girl, and it's completely uncalled for
 and mean as hell, you would either shut them out and not respond at all, or say something
 about it. You responded, but you didn't address what he said to or about me. I understand
 that you didn't address what he said because he's not rational, and you didn't want to start
 a back and forth. That's why it was confusing that you would respond at all, if that was your
 intention. Can you understand how it would feel in my shoes?

                                                                       8/23/2016 12:25 PM
Caeli La (5164239087)

Now I feel like a needy bitch who just ruined your day and i don't even deserve to have a
boyfriend who would defend me

                                                                       8/23/2016 12:25 PM
Caeli La (5164239087)

I'm gonna shut my phone off for the rest of the day, now i just feel horrific

                                                                       8/23/2016 12:27 PM
Caeli La (5164239087)

I don't know if it was fair or valid to feel the way I felt, I'm probably too broken to know if what
 I want is right.. Clearly, wanting you to stand up for me was not right, and I shouldn't have
 expressed any of those feelings at all

                                                                       8/23/2016 12:31 PM
Caeli La (5164239087)

Just tell Evan I'm the one who made you say that and he can direct his spewing back at me
 now

                                                                       8/23/2016 12:32 PM
Caeli La (5164239087)

I'm going to put you out of this misery of being with me and break things off now

                                                                       8/23/2016 12:33 PM
Caeli La (5164239087)

I can't stand having this kind of affect of you, I love you too much to let your mornings be
 ruined by me

                                                                       8/23/2016 12:33 PM
Caeli La (5164239087)

So I am disappearing now

                                                                       8/23/2016 12:33 PM
Caeli La (5164239087)

Goodbye Jasha, I'm sorry I ever came into your life

                                                      8/23/2016 12:38 PM (Viewed 8/23/2016 12:41 PM)
Caeli La (5164239087)

Please call, I feel like I'm gonna die

                                                      8/23/2016 12:38 PM (Viewed 8/23/2016 12:41 PM)
Caeli La (5164239087)

My heart is breaking




                                                                                 440
                                                                       9/30/2016 11:24 AM
                                                                  preenu (+16099475501)

                                                                  Iʻm saying i havent been able to be intimate with you without thinking about you jerking off
                                                                   weirdos for money

                                                                       9/30/2016 11:25 AM
                                                                  preenu (+16099475501)

                                                                  In terms of that yes this does feel like a nail in the coffin for me

                                                      9/30/2016 11:25 AM (Viewed 9/30/2016 11:26 AM)
Caeli La (5164239087)

I've never felt like I was jerking off weirdos for money. Ever.

                                                                       9/30/2016 11:26 AM
                                                                  preenu (+16099475501)

                                                                  I have to get in the shower and go to the airport

                                                      9/30/2016 11:28 AM (Viewed 9/30/2016 11:57 AM)
Caeli La (5164239087)

I know you don't want to believe it, but I am telling you the truth- I've always approached it
 with utmost integrity, to do real tantra, not rub and tugs or regular sensual massages

                                                      9/30/2016 11:29 AM (Viewed 9/30/2016 11:57 AM)
Caeli La (5164239087)

I really did learn how to hold myself as a goddess through this work and I have never felt
 degraded by it- quite the opposite

                                                      9/30/2016 11:29 AM (Viewed 9/30/2016 11:57 AM)
Caeli La (5164239087)

It doesn't work for me to do it in relationship cuz I don't want to share intimate energy with
 anyone but you

                                                      9/30/2016 11:32 AM (Viewed 9/30/2016 11:57 AM)
Caeli La (5164239087)

And to be honest I have not been able to feel that goddess energy when I'm doing it anymore,
ever since I met you, because it doesn't feel right to do anymore- regardless of how you feel-
it doesn't feel right to me, period. It was an immature way to deal with feeling hurt and lonely,
but I did NOT do it to hurt you- I did it because I thought it would help our situation if I didn't
owe you money anymore.

                                                      9/30/2016 11:35 AM (Viewed 9/30/2016 11:57 AM)
Caeli La (5164239087)

If you can't have any compassion or understanding for why I did this out of a complete lack of
 understanding- NOT out of a lack of care- then I think you're using this as a way to push me
 away

                                                      9/30/2016 11:35 AM (Viewed 9/30/2016 11:57 AM)
Caeli La (5164239087)

I think you want to find reasons to push me away and assert that it could never work btwn us

                                                      9/30/2016 11:37 AM (Viewed 9/30/2016 11:57 AM)
Caeli La (5164239087)

I can't text about this anymore, I can't type the right words when I'm so upset, I can't
 communicate well this way

                                                      9/30/2016 11:37 AM (Viewed 9/30/2016 11:57 AM)
Caeli La (5164239087)

I am devastated




                                                                                 624
                                                      10/4/2016 11:45 AM (Viewed 10/4/2016 11:56 AM)
Caeli La (5164239087)

I had a severe panic attack last night. I'm going to the doctor today. I think I have PTSD, and
 the way things have been going btwn us set something off. I don't think it's normal to be this
 sad abt losing someone. I don't think I'm gna be in a good place to talk tmrw.

                                                      10/4/2016 11:54 AM (Viewed 10/4/2016 11:56 AM)
Caeli La (5164239087)

It does suck to end things over text & not talk on the phone but I don't want to drag things
 out any longer- I'm at the point where I feel so overwhelmed, confused and destroyed by this
 situation, I gotta let it go right now and get therapy or meds or whatever I need to not be
 able to feel so destroyed anymore

                                                      10/4/2016 11:55 AM (Viewed 10/4/2016 11:56 AM)
Caeli La (5164239087)

I think if we talk in a month or so things will be better then

                                                      10/4/2016 12:09 PM (Viewed 10/4/2016 12:15 PM)
Caeli La (5164239087)

I'm gonna block your number now, to make it harder for myself to reach out compulsively or
 when I'm in an emotional moment. I never meant to do anything to hurt you jasha. I hope
 one day you'll have time to reflect on how this all went down, and I hope you'll see that.

                                                                         10/4/2016 5:44 PM
                                                                 preenu (+16099475501)

                                                                 Whoa

                                                                         10/4/2016 5:44 PM
                                                                 preenu (+16099475501)

                                                                 Wtf

                                                      10/4/2016 10:22 PM (Viewed 10/4/2016 10:23 PM)
Caeli La (5164239087)

I found a ptsd specialist & am doing a 5 session EMDR treatment with her, Eye Movement
 Desensitization and Reprocessing.. it's the most effective known treatment for quickly
 overcoming trauma response patterns

                                                      10/4/2016 10:22 PM (Viewed 10/4/2016 10:23 PM)
Caeli La (5164239087)

http://www.joangetzheller.com/emdr-therapy/

                                                      10/4/2016 10:27 PM (Viewed 10/4/2016 10:29 PM)
Caeli La (5164239087)

I don't think I had any time or space to recover from what happened with the landlord right
 before I met u, and I think it bc similar things have happened before, it brought up a lot of
 stuff that I haven't processed yet & need to deal with. I think this will be the best way

                                                                         10/4/2016 10:29 PM
                                                                 preenu (+16099475501)

                                                                 Ok

                                                                         10/4/2016 10:29 PM
                                                                 preenu (+16099475501)

                                                                 Well.

                                                                         10/4/2016 10:29 PM
                                                                 preenu (+16099475501)

                                                                 Im not rly sure what im supposed to say




                                                                                637
                                                     10/10/2016 7:47 AM (Viewed 10/10/2016 11:35 AM)
Caeli La (5164239087)

I'm not crazy, I'm traumatized. idk if you understand why my perception of what was
 happening between us triggered that response. That's what I wanted to explain yesterday, but
 I apparently can't talk about vulnerable things over the phone very well.. It's hard when I can't
 see u or feel u, it makes me feel so much more nervous

                                                     10/10/2016 7:48 AM (Viewed 10/10/2016 11:35 AM)
Caeli La (5164239087)

I haven't been able to sleep or eat well since this happened because the feeling of being
 misunderstood and not understanding some of the things you've said and done is so fucking
 hard cuz I care about you so much and I don't think a connection like we've had from day 1
 should be so disposable

                                                     10/10/2016 7:55 AM (Viewed 10/10/2016 11:35 AM)
Caeli La (5164239087)

I am gonna write u that letter, but I'm not gonna send it for a while.. I'm gonna take a good
 amount of time and space to calm down and heal on my own before I read it over and send
 it. I promise this is the last u will hear from me til then. Sorry to be so overwhelming w all my
 feelings. I wish u the best

                                                     10/10/2016 8:09 AM (Viewed 10/10/2016 11:35 AM)
Caeli La (5164239087)

Please try to empathize and have some compassion instead of writing me off as crazy

                                                     10/10/2016 8:14 AM (Viewed 10/10/2016 11:35 AM)
Caeli La (5164239087)

Or writing me off as too unstable.. I've never had so much intense change happen all at once.
I don't believe my confusion and upset about what was going on btwn us can all be chalked
up to misinterpreting everything you said. I want to deal with this like adults when the time is
right and reflect on how that went down so we can both learn. I completely understand the
need to cut things off completely right now. I just don't want the future to be determined by
the ways we've misunderstood each other.

                                                   10/10/2016 11:37 AM (Delivered 10/10/2016 11:42 AM)
                                                                  preenu (+16099475501)

                                                                  Caeli this is beyond misunderstanding and beyond repair. Please just move on

                                                                      10/10/2016 11:44 AM
Caeli La (5164239087)

I'm not gonna be able to be friends with you at any point in the future if that's your only
 response to me trying to share my most personal, vulnerable experience of the after-effects of
 sexual assault

                                                                      10/10/2016 11:45 AM
                                                                  preenu (+16099475501)

                                                                  You are crazy

                                                                      10/10/2016 11:45 AM
                                                                  preenu (+16099475501)

                                                                  Please leave me alone

                                                                      10/10/2016 11:46 AM
                                                                  preenu (+16099475501)

                                                                  This is not normal or ok

                                                                      10/10/2016 11:51 AM
Caeli La (5164239087)

I realized how I was feeling and reacting wasn't normal or ok, then I figured out how to get
 help and I'm getting it. It felt important to explain what happened because the last time I tried
 on the phone, I didn't do a very good job. That's why I called you again and reached out last
 night. I just want you to understand so that you don't think I'm crazy. I want to understand
 some things you said so that I don't end up holding anything against you either.


                                                                                  640
                                                      10/10/2016 7:10 PM (Viewed 10/10/2016 7:58 PM)
Caeli La (5164239087)

If you really cared, I think you'd see those outbursts for what it really was- a trauma response
 that I was not able to control. I didn't do it out of a lack of care or understanding. I did it
 because I'm sick and was having symptoms of a legitimate problem. I wasn't able to control
 it, which is not something I've experienced in a long time, so I knew i needed to get help,
 and I'm getting it. I wanted you to get that it wasn't because I didn't care, it's because I was
 having intense symptoms of untreated PTSD. Thank you for being the catalyst for me to get it
 treated.

                                                      10/25/2016 1:00 AM (Viewed 10/25/2016 1:01 AM)
Caeli La (5164239087)

I forgot to say I'm not trying to talk about anything that happened, or start reconnecting, just
 thinking a brief conversation to leave things off in a better way could be healing. & it's totally
 cool w me if you don't wanna respond rn

                                                      10/29/2016 8:51 PM (Viewed 10/29/2016 8:52 PM)
Caeli La (5164239087)

My heart hurts so much every day. I take full responsibility for everything that caused me to
freak out. I don't blame you for anything you did that contributed to it and I'm it angry at
you for not remembering what happened with the landlord anymore. You didn't have the
bandwidth in your life to hold that kind of space for me, you were upfront about that early
on and I just didn't want to see it. I kept getting upset that you couldn't be there for me in
those ways, even though you'd made it clear. It wasn't fair and I feel so awfully guilty for
causing you pain and trouble. You are a treasure of a person and I would be so sad to lose
our friendship. But I also know that it's gonna take time, and I don't want to start talking
again, I just want to know that you're ok because I miss you immensely, and I want so much
to know that you don't hate me or think I'm crazy, but if you do, I understand, and I won't
reach out again

                                                                       10/29/2016 8:52 PM
Caeli La (5164239087)

I meant to say I'm not angry at you for not remembering what happened with the landlord
 anymore

                                                     10/29/2016 9:01 PM (Viewed 10/29/2016 11:40 PM)
Caeli La (5164239087)

The idea that i unknowingly sexually abused you has been killing me. I would never knowingly
 do anything to hurt you. That's the last thing you said to me and it haunts me... I wish I could
 describe how it feels, as someone who's been through it, to hear you say that

                                                     10/29/2016 9:20 PM (Viewed 10/29/2016 11:40 PM)
Caeli La (5164239087)

& it's important to me that you know that I did not do those sessions after we broke up out
of spite or anger towards you. I genuinely thought it didn't bother you if we weren't together
- you had been so supportive about it the whole time I was in NY & telling you how much
I did not want to keep doing it, but didn't have the option to get another job until I got to
Denver. My day job hadn't started yet at that point, I had to do some sessions just to have $$
to live until the job started, but if I had known it was going to hurt you the way it did, I would
not have done it. I don't want you to have the wrong idea about why I did that. It was not
intentional at all, and I'm so sorry for creating such a mess

                                                     10/29/2016 9:25 PM (Viewed 10/29/2016 11:40 PM)
Caeli La (5164239087)

When I said I had partly done it because we broke up, i meant that I thought working and
being productive would help me feel better, and paying you back would help ease things
btwn us. I know it sounded like I did those sessions to make you feel bad cause I was hurt, but
that's not what happened.

                                                     10/29/2016 9:47 PM (Viewed 10/29/2016 11:40 PM)
Caeli La (5164239087)

I feel really stupid for not being aware that it would hurt you, but it's because my last 3
 relationships were open and I got used to my partners not caring about stuff like that.... it's
 not because I didn't care or didn't think about you, I had just spent so much time unlearning
 how to be in a normal relationship. Im not trying to make an excuse, I just hope you can try to
 understand

                                                                                 643
                                                                         12/7/2016 9:03 AM
Caeli La (5164239087)

I just explained in those texts why I'm still going on about this

                                                                         12/7/2016 9:03 AM
Caeli La (5164239087)

I didn't know you could be so heartless

                                                                         12/7/2016 9:04 AM
Caeli La (5164239087)

Please don't contact me or approach me in person again

                                                                         12/7/2016 9:04 AM
                                                                    preenu (+16099475501)

                                                                    i didnt know you were so insane

                                                                         12/7/2016 9:04 AM
                                                                    preenu (+16099475501)

                                                                    u didnt sexually abuse me

                                                                         12/7/2016 9:04 AM
Caeli La (5164239087)

What makes me insane?

                                                                         12/7/2016 9:04 AM
                                                                    preenu (+16099475501)

                                                                    u made me extremely uncomfortable

                                                                         12/7/2016 9:05 AM
                                                                    preenu (+16099475501)

                                                                    the way you have terrorized me for months

                                                                         12/7/2016 9:10 AM
Caeli La (5164239087)

I was hoping to help you understand that it was a trauma response, not insanity, and I haven't
 stopped reaching out about the sexual abuse comment because it severely affected me, and
 it felt important to communicate the impact that statement made

                                                       12/7/2016 9:18 AM (Viewed 12/7/2016 9:20 AM)
Caeli La (5164239087)

You scare the shit out of me too. I've never felt so afraid to open up to someone again, as I do
 now. You showed me that none of the love was real. I don't believe in it anymore, and I will
 never let myself become that vulnerable again

                                                                         12/7/2016 9:20 AM
                                                                    preenu (+16099475501)

                                                                    whatever you say

                                                                         12/7/2016 9:21 AM
Caeli La (5164239087)

Thanks for acknowledging that i didn't sexually abuse you

                                                                         12/7/2016 9:21 AM
Caeli La (5164239087)

I have no reason to terrorize you anymore

                                                       12/7/2016 9:23 AM (Viewed 12/7/2016 9:24 AM)
Caeli La (5164239087)

Please try to understand how much your words matter, especially when someone is recovering
from serious abuse


                                                                                  650
                                                                       2/13/2017 11:03 AM
                                                                  preenu (+16099475501)

                                                                  chill out

                                                                       2/13/2017 11:04 AM
                                                                  preenu (+16099475501)

                                                                  if u miss me so much it hurts, i dont feel like that

                                                                       2/13/2017 11:06 AM
Caeli La (5164239087)

Nevermind. Have a good one

                                                                       2/13/2017 11:13 AM
                                                                  preenu (+16099475501)

                                                                  alright

                                                                       2/13/2017 11:14 AM
Caeli La (5164239087)

I didn't mean it that way. I just try to be honest about my feelings & not hold back, and
 that's the truth- sometimes it still hurts because I'm afraid I'll never have another friend I can
 intellectually connect with like you. It doesn't mean I would ever want to rekindle anything.
 I'm 100% clear that continuing to be in love with u would be the unhealthiest decision I could
 possibly make. I know that's how it sounded via text but that's not what I meant.

                                                                       2/13/2017 11:15 AM
                                                                  preenu (+16099475501)

                                                                  ya i get it

                                                                       2/13/2017 11:49 AM
Caeli La (5164239087)

Im not gonna front, u are not easy to get over, and unfortunately, I can't choose which feelings
 to have or not have. But I do know that trying to be more than friends with u would be a huge
 mistake, & I am not gonna act on those feelings. Maybe it is better that we're not friends. I
 think I need more time.

                                                     2/13/2017 11:53 AM (Delivered 2/13/2017 11:54 AM)
                                                                  preenu (+16099475501)

                                                                  ok thats fine

                                                                       2/13/2017 11:54 AM
                                                                  preenu (+16099475501)

                                                                  just so u know me and sam got back together

                                                      2/13/2017 12:03 PM (Viewed 2/13/2017 12:04 PM)
Caeli La (5164239087)

Good luck to you, I hope it's different this time. Please don't contact me again/

                                                                       2/13/2017 12:05 PM
                                                                  preenu (+16099475501)

                                                                  ok same to you

                                                                       2/13/2017 12:05 PM
Caeli La (5164239087)

at least, not for a long time. I'm going to keep u blocked & will do my best to avoid running
 into u in nola, or at any festival this summer.

                                                                       2/13/2017 12:06 PM
                                                                  preenu (+16099475501)

                                                                  dubplate




                                                                                  655
                                                       3/29/2018 4:52 PM (Viewed 3/29/2018 4:58 PM)
Caeli La (5164239087)

Ok

                                                       3/29/2018 4:57 PM (Viewed 3/29/2018 4:58 PM)
Caeli La (5164239087)

I have plans at 7:30

                                                                         3/29/2018 4:58 PM
                                                                  preenu (+16099475501)

                                                                  est?

                                                       3/29/2018 4:58 PM (Viewed 3/29/2018 5:40 PM)
Caeli La (5164239087)

Yes

                                                                         3/29/2018 5:59 PM
                                                                  preenu (+16099475501)

                                                                  call u in 20

                                                                         3/29/2018 6:17 PM
Caeli La (5164239087)

K

                                                                         3/29/2018 7:38 PM
Caeli La (5164239087)

There is one more thing I just remembered

                                                       3/30/2018 9:13 AM (Viewed 3/30/2018 9:29 AM)
Caeli La (5164239087)

I need to know if you would have made an effort to make amends if I hadn’t threatened you.
 I’m having a hard time being able to trust it, since I tried so hard for so long to get a response
 from you, got nothing, and then suddenly you’re so open to it, after I basically forced you
 to talk. Can you take some time to really think about it and let me know... would you have
 reached out if I didn’t make that threat? Cause you seemed to be perfectly fine with never
 addressing any of it before.. it’s hard to wrap my head around the sudden change.

                                                       3/30/2018 6:56 PM (Viewed 3/30/2018 7:14 PM)
Caeli La (5164239087)

I guess I need some reassurance that this is something you would have wanted to do even
 without the threat... I just don’t wanna be naive

                                                       3/31/2018 8:59 AM (Viewed 3/31/2018 1:13 PM)
Caeli La (5164239087)

I know I asked you to take some time and really think about it, but also, please don’t torture
 me by never responding to my last question. If you just disappear instead of answering, it will
 feel like our entire call was fake/only for the purpose of getting you in the clear to play the
 event.

                                                       3/31/2018 9:01 AM (Viewed 3/31/2018 1:13 PM)
Caeli La (5164239087)

I need reassurance that you’re not a legitimate narcissist and/or sociopath / manipulating me

                                                       3/31/2018 9:39 AM (Viewed 3/31/2018 1:13 PM)
Caeli La (5164239087)

I want to know if you actually felt any remorse and empathy, or if you just read that email and
 realized that you needed to do damage control so I wouldn’t try to take you down




                                                                                 674
                                                       4/2/2018 5:35 PM (Viewed 4/2/2018 5:36 PM)
Caeli La (5164239087)

Emphasized “It freaks me out that that’s how you would describe it now.... really? You
 triggered my past trauma because you left abruptly? ”

                                                       4/2/2018 5:35 PM (Viewed 4/2/2018 5:36 PM)
Caeli La (5164239087)

Removed an exclamation from “It freaks me out that that’s how you would describe it now....
really? You triggered my past trauma because you left abruptly? ”

                                                       4/2/2018 5:37 PM (Viewed 4/2/2018 5:42 PM)
Caeli La (5164239087)

Karmas a bitch... wrongly accuse someone of sexual abuse and never apologize for it, and you
may end up getting wrongly accused yourself.

                                                       4/2/2018 5:38 PM (Viewed 4/2/2018 5:42 PM)
Caeli La (5164239087)

And if you actually are apologizing now, if you actually feel sorry and want to learn and grow
from this truly, do the right thing and call me. I promise you 100% that as soon as this is all
resolved, I will have no interest in taking up your time.

                                                                       4/2/2018 5:44 PM
                                                                preenu (+16099475501)

                                                                i will call you. i'm not in an appropriate place for a phone call right now.

                                                       4/2/2018 5:52 PM (Viewed 4/2/2018 5:54 PM)
Caeli La (5164239087)

Ok, thank you for letting me know.

                                                       4/3/2018 4:36 PM (Viewed 4/3/2018 4:37 PM)
Caeli La (5164239087)

When?

                                                                       4/3/2018 4:38 PM
                                                                preenu (+16099475501)

                                                                i'm dealing with a bunch today

                                                                       4/3/2018 4:38 PM
                                                                preenu (+16099475501)

                                                                i'll let you know if i have time free

                                                                       4/3/2018 4:38 PM
                                                                preenu (+16099475501)

                                                                if not then tomorrow

                                                       4/3/2018 5:16 PM (Viewed 4/3/2018 6:20 PM)
Caeli La (5164239087)

Ok

                                                       4/4/2018 8:35 PM (Viewed 4/4/2018 9:02 PM)
Caeli La (5164239087)

?

                                                      4/4/2018 10:28 PM (Viewed 4/4/2018 11:28 PM)
Caeli La (5164239087)

You said we’d talk today. Are you really not going to honor your word again?

                                                      4/4/2018 10:43 PM (Viewed 4/4/2018 11:28 PM)
Caeli La (5164239087)

Or at least text to me let me know you can’t talk?


                                                                               678
                                                       4/8/2018 10:51 AM (Viewed 4/8/2018 10:52 AM)
Caeli La (5164239087)

I refuse to be treated sub-humanely by you. This is not how people treat people they respect
 or want to make amends to.

                                                                        4/8/2018 10:52 AM
Caeli La (5164239087)

You’ve told me several times now that you would show me through your actions that you feel
 genuinely sorry and are doing your best to make amends. I explained twice since then that
 when you didn’t answer my texts for 4 days after our call, then again, didn’t call me the day
 you said you would, or text me to let me know you were busy until after I reached out to you
 after 11:30- those actions do not indicate a genuine desire to show me you’re sorry and to
 actually make amends. Now, it’s been 4 days again since I asked you to help restore justice
 to this situation by reaching out to Tyler and Arion. You asked me if there was anything you
 could do to make it up to me. I told you what that was. You chose to not respond, again, for
 a third time, for days. I already shared with you the impact that had on me, twice. You did just
 it again for the third time in a row. If you don’t have the decency or the empathy to be aware
 of the impact that would have on me for the third time in a row since our call, you don’t have
 the decency or the empathy to be my friend in any way, shape or form.

                                                                        4/8/2018 11:07 AM
Caeli La (5164239087)

And if you’re going to write back with some bullshit about how you’re too busy to take 2
seconds to send a text in 4 days, please don’t bother.

                                                         4/8/2018 1:20 PM (Viewed 4/8/2018 2:15 PM)
Caeli La (5164239087)

You are not a true friend or a true ally. A true friend and ally would never disappear for a third
 time in a row after promising to resolve a deeply painful situation with integrity.

                                                         4/8/2018 1:24 PM (Viewed 4/8/2018 2:15 PM)
Caeli La (5164239087)

And then say haven’t been able to finish making amends for the ways you’ve been abusive
and mishandled your loved ones’ sexual abuse in the past, because you’re too busy
dismantling rape culture for the music industry. The people in your own life don’t matter and
your own past mistakes don’t matter cause you’re too busy creating a culture of consent.

                                                         4/8/2018 1:25 PM (Viewed 4/8/2018 2:15 PM)
Caeli La (5164239087)

That’s bullshit. If there was any part of you that actually cared at all about this mission, you
 would do the work in your own life first WITH FULL INTEGRITY before trying to show off to
 the world what a great savior you are.

                                                         4/8/2018 1:26 PM (Viewed 4/8/2018 2:15 PM)
Caeli La (5164239087)

Or at least do it concurrently. If you actually cared at all, you would not have disappeared for
days on end yet again for a third time after I told you many many many times how much
anxiety it causes me and how much I just want to get this whole thing over with ASAP

                                                                        4/11/2018 2:54 AM
Caeli La (5164239087)

Good luck ever finding a connection like what we had again. Fuck you for treating it and me
like it was worthless

                                                       4/11/2018 2:56 AM (Viewed 4/11/2018 3:11 AM)
Caeli La (5164239087)

It was a really special and rare find, not the kind of thing most people treat so carelessly but
 then again most people display the capacity to feel empathy, and you do not

                                                       4/11/2018 2:58 AM (Viewed 4/11/2018 3:11 AM)
Caeli La (5164239087)

One day you will regret fucking up the chance we had to heal and be friends again. You will
realize one day that it’s not so easy to find people who you have that kind of connection with,
so you shouldn’t treat that connection like a worthless piece of shit

                                                                                 681
                                                      4/11/2018 3:04 AM (Viewed 4/11/2018 3:11 AM)
Caeli La (5164239087)

I will not be yet another yes person / enabler in your life and act as if the way you’ve treated
 me since our call is normal or acceptable. It’s not. That’s not how people act when they
 genuinely want to apologize and show someone through their actions that they really mean
 it. They don’t disappear for days three times in a row within the following two weeks. I made it
 clear I didn’t want a continuing ongoing conversation. All I wanted was for you to answer one
 fucking question to finish the healing process. And you asked if there was anything you could
 do to make it up to me. So I told you what that was. Then you disappeared again for another
 four fucking days, just days after I had thoroughly articulated to you how that made me feel

                                                      4/11/2018 3:05 AM (Viewed 4/11/2018 3:11 AM)
Caeli La (5164239087)

your actions (lack of actions) spoke way fucking louder than your words.

                                                      4/11/2018 3:07 AM (Viewed 4/11/2018 3:11 AM)
Caeli La (5164239087)

you will regret the way you treated me one day.

                                                     4/11/2018 10:34 AM (Viewed 4/11/2018 10:59 AM)
Caeli La (5164239087)

You are not a good guy. This is not how good guys treat women who they’re making an effort
 to apologize to.

                                                     4/11/2018 10:34 AM (Viewed 4/11/2018 10:59 AM)
Caeli La (5164239087)

Please get therapy before you become completely fucking soulless

                                                     4/11/2018 10:45 AM (Viewed 4/11/2018 10:59 AM)
Caeli La (5164239087)

I showed Christine and Jana the long text you sent before about how you’re too busy
 dismantling rape culture to finish making amends for the ways you devastated me that were
 directly related to how you handled my being raped/sexually abused. They both said that text
 you sent was incredibly condescending and that you were talking to me as if I am a burden.

                                                     4/11/2018 10:46 AM (Viewed 4/11/2018 10:59 AM)
Caeli La (5164239087)

You’re so fucking lucky that I have done my best to stay compassionate and open to
 healing with you when I could easily be justifiably taking my anger out by letting the
 community know exactly how you’ve actually treated victims of sexual abuse, even victims
 you supposedly loved.

                                                     4/11/2018 10:47 AM (Viewed 4/11/2018 10:59 AM)
Caeli La (5164239087)

You shouldn’t be treating me like a burden, you should be seriously grateful that I’m even
 willing to talk to you at all to try and make things better. I am doing you a huge favor. You are
 not doing me any favors. You have given me less than the bare minimum of the apology that
 I deserve.

                                                                      4/11/2018 11:00 AM
                                                                 preenu (+16099475501)

                                                                 the messages you are sending and have sent me in the past are aggressive and nasty. why
                                                                  would i talk to someone who speaks to me like this.

                                                                      4/11/2018 11:01 AM
                                                                 preenu (+16099475501)

                                                                 im trying to get on with my life.

                                                                      4/11/2018 11:01 AM
                                                                 preenu (+16099475501)

                                                                 right now and in the past




                                                                                682
                                                                    4/11/2018 11:02 AM
                                                               preenu (+16099475501)

                                                               i have apologized to you

                                                                    4/11/2018 11:03 AM
                                                               preenu (+16099475501)

                                                               if you need further healing i suggest you contact a licensed professional.

                                                                    4/11/2018 11:05 AM
Caeli La (5164239087)

I made it clear that I wasn’t asking for you to speak to me continuously. I asked you to answer
 one follow up question to our call. You didn’t respond for days, after telling me I would
 see through your actions that your apology was genuine. Then you said we would talk the
 next day. Didn’t hear from you until after I reached out at 11:30pm. You asked if there was
 anything you could do to make it up to me. I told you what that was. You disappeared again
 for another 4 days. I didn’t want an ongoing conversation, I just wanted to resolve things in
 a timely manner. Anybody in my position would feel angry and upset to be treated the way
 you’ve treated me since the call.

                                                                    4/11/2018 11:05 AM
Caeli La (5164239087)

Holy shit

                                                                    4/11/2018 11:05 AM
Caeli La (5164239087)

I can’t believe you just said that to me

                                                                    4/11/2018 11:05 AM
Caeli La (5164239087)

I am going to expose you

                                                                    4/11/2018 11:06 AM
                                                               preenu (+16099475501)

                                                               expose me...

                                                                    4/11/2018 11:06 AM
Caeli La (5164239087)

You are not allowed to get away with treating me like this

                                                                    4/11/2018 11:06 AM
                                                               preenu (+16099475501)

                                                               you are threatening and harassing me, do you realize this?

                                                                    4/11/2018 11:06 AM
Caeli La (5164239087)

No, I’m not

                                                    4/11/2018 11:06 AM (Viewed 4/11/2018 11:07 AM)
Caeli La (5164239087)

I’m saying that I’m going to share the whole honest story of how you have treated me

                                                    4/11/2018 11:06 AM (Viewed 4/11/2018 11:07 AM)
Caeli La (5164239087)

Which to you, will feel like being exposed

                                                                    4/11/2018 11:07 AM
Caeli La (5164239087)

It’s not a threat or a form of harassment




                                                                              683
                                                                       4/11/2018 11:07 AM
                                                                  preenu (+16099475501)

                                                                  its both

                                                                       4/11/2018 11:07 AM
                                                                  preenu (+16099475501)

                                                                  im going to the police

                                                                       4/11/2018 11:07 AM
Caeli La (5164239087)

It’s telling the truth

                                                                       4/11/2018 11:07 AM
Caeli La (5164239087)

You’re going to tell the police that I’m going to write the honest truth about how you treated
 me?

                                                     4/11/2018 11:08 AM (Viewed 4/11/2018 11:09 AM)
Caeli La (5164239087)

Good luck with that. It’s not actually illegal or a threat to tell someone that you’re going to
publicly expose the way they have degraded you over and over again, when that person is
trying to be a figurehead for healing sexual abuse.

                                                                       4/11/2018 11:10 AM
                                                                  preenu (+16099475501)

                                                                  you have said and done more nasty stuff to me than anything i have said or done at this point

                                                                       4/11/2018 11:11 AM
Caeli La (5164239087)

Saying you’re not a good guy is nastier than saying you’re not smart cuz of the way you
 speak?

                                                    4/11/2018 11:14 AM (Delivered 4/11/2018 11:18 AM)
                                                                  preenu (+16099475501)

                                                                  this needs to be over

                                                     4/11/2018 11:22 AM (Viewed 4/11/2018 11:24 AM)
Caeli La (5164239087)

Tell me exactly what I said to
you that was nastier than falsely accusing you of sexual abuse

                                                     4/11/2018 11:22 AM (Viewed 4/11/2018 11:24 AM)
Caeli La (5164239087)

Which is what you did to me

                                                     4/11/2018 11:22 AM (Viewed 4/11/2018 11:24 AM)
Caeli La (5164239087)

Tell me what I said that was nastier than you saying I’m not smart, or you can tell I didn’t go to
 college by the way I speak, or my job is just leeching odd people, etc

                                                     4/11/2018 11:23 AM (Viewed 4/11/2018 11:24 AM)
Caeli La (5164239087)

I never said anything to you like that just for the explicit purpose of being as mean and nasty
 to you as possible. I never have.

                                                                       4/11/2018 11:24 AM
Caeli La (5164239087)

And if I have and I’m forgetting, you’re gonna need to figure out what to show the police or
the public after my article comes out, to prove that I actually was nastier to you than you ever
were to me.



                                                                                684
                                                                      4/11/2018 11:25 AM
                                                                 preenu (+16099475501)

                                                                 what do you need from me in order to move on

                                                                      4/11/2018 11:30 AM
Caeli La (5164239087)

Can you send a group text to Tyler, Arion and I saying something like: I’m sending this group
message to let you guys know that since the Datsik tour, I’ve woken up a lot and have been
in the process of taking accountability and making amends for past mistakes. I spoke with
caeli for that purpose and found out that you guys had a falling out due to misinformation
I had shared about our breakup. She asked me to reach out so that hopefully y’all can make
amends as well. It’s a shame that the conflict between us caused so much pain and conflict
with others as well and I am hoping that as a result of healing between us, that it can all be
healed.

                                                     4/11/2018 11:30 AM (Viewed 4/11/2018 11:32 AM)
Caeli La (5164239087)

Something along those lines

                                                                      4/11/2018 11:32 AM
Caeli La (5164239087)

That’s the only form of restorative justice I can imagine in this situation, and you taking that
 action would be more than enough to show me that the effort you’ve made is genuine, and I
 can let it go knowing I didn’t just get duped again.

                                                                      4/11/2018 11:34 AM
Caeli La (5164239087)

Or maybe just send it to them. you don’t need to include me in the text or email necessarily.

                                                                      4/11/2018 11:34 AM
Caeli La (5164239087)

Can you do that?

                                                                      4/11/2018 11:34 AM
                                                                 preenu (+16099475501)

                                                                 so if i send them a message you we can move on from this 100%

                                                                      4/11/2018 11:36 AM
Caeli La (5164239087)

The only reason we didn’t move on 100% is because you didn’t respond to my follow up
 question for days after the call. Please get it through your head that I have absolutely no
 interest in prolonging this process either

                                                                      4/11/2018 11:36 AM
Caeli La (5164239087)

And was in fact upset that you weren’t responding because my main priority is to get this over
with

                                                                      4/11/2018 11:36 AM
Caeli La (5164239087)

So yes. 100%.

                                                                      4/11/2018 11:36 AM
                                                                 preenu (+16099475501)

                                                                 ok i will send them an email

                                                                      4/11/2018 11:37 AM
Caeli La (5164239087)

Can you BCC me so I know for sure that you sent it?




                                                                               685
                                                                     4/11/2018 11:38 AM
                                                                preenu (+16099475501)

                                                                what happens if i don't send the email

                                                                     4/11/2018 11:38 AM
Caeli La (5164239087)

Then the story ends with this text conversation

                                                                     4/11/2018 11:38 AM
Caeli La (5164239087)

It’s not a threat

                                                                     4/11/2018 11:38 AM
Caeli La (5164239087)

I’m just going to tell the truth

                                                      4/11/2018 11:40 AM (Viewed 4/11/2018 11:41 AM)
Caeli La (5164239087)

The moral of the story will be that the entire phone call we had was false

                                                                     4/11/2018 11:41 AM
Caeli La (5164239087)

that it was just a PR strategy for you to save face

                                                                     4/11/2018 11:41 AM
Caeli La (5164239087)

And that in the end, your actions spoke louder than your words and proved that

                                                                     4/11/2018 11:42 AM
Caeli La (5164239087)

And then when I told you for the third time in 2 weeks how your lack of follow through action
was affecting me, you told me that the things i said to you were worse than anything you ever
said to me, and told me to get professional help if I still needed healing with you.

                                                                     4/11/2018 11:44 AM
Caeli La (5164239087)

Which is a complete and total 180 from everything you said on the call.

                                                                     4/11/2018 11:45 AM
                                                                preenu (+16099475501)

                                                                i will the email

                                                                      4/11/2018 2:42 PM
                                                                preenu (+16099475501)

                                                                i sent the email

                                                      4/12/2018 10:29 AM (Viewed 4/12/2018 10:32 AM)
Caeli La (5164239087)

https://www.newyorker.com/magazine/2018/04/16/the-silence-the-legacy-of-childhood-
trauma
(Sent with URL)

                                                      4/12/2018 10:29 AM (Viewed 4/12/2018 10:32 AM)
Caeli La (5164239087)


                                                       4/12/2018 2:22 PM (Viewed 4/12/2018 3:59 PM)
Caeli La (5164239087)

Why did you ask rich for my full legal name?




                                                                               686
                                                        4/12/2018 3:41 PM (Viewed 4/12/2018 3:59 PM)
Caeli La (5164239087)

I’m incredibly freaked out. why did you do that?

                                                        4/12/2018 3:44 PM (Viewed 4/12/2018 3:59 PM)
Caeli La (5164239087)

Ranch has been my best friend and business partner for a decade and you didn’t think he
would say something to me? You must have known I would hear about it

                                                        4/12/2018 6:01 PM (Viewed 4/12/2018 6:06 PM)
Caeli La (5164239087)

He told me earlier that you had sent the text this morning, but he just realized it was from
yesterday morning. I’m guessing you sent it right after you said you were going to the police
& that things have changed since then. No need to respond unless you need to let me know
that you actually are trying to pursue some kind of legal action against me. Idk why else you
would have needed my full name so I’m just assuming that’s what it was all about.

                                                                        4/14/2018 3:34 PM
Caeli La (5164239087)

You should also be aware that when Anndrea was 19 (about 3-4 years ago) she was passed
 out drunk on a couch and you and pipus woke her up and to ask if she wanted to have a
 threesome. She thought you were kidding and she was wasted so she laughed it off and went
 back to sleep but then when she heard later that you two actually were having threesomes
 with a lot of people, she realized it wasn’t a joke. It’s just something you should be aware
 of, and you’re lucky it was her and not someone else, because it’s the kind of thing that is
 classifiable as coercion and taking advantage of a teenager when they’re drunk. You were in
 your late 20’s so.. really not a good look. I get that you’re waking up to all this now. I realized
 it was important to bring that to your attention as well, since you’re doing the work now to
 reflect on past issues and learn from your mistakes. Anyway, that’s the last thing that needed
 to be said. I’m out. Good luck with everything.

                                                        4/18/2018 1:17 AM (Viewed 4/18/2018 1:18 AM)
Caeli La (5164239087)

Can you imagine how you would have reacted if I had falsely accused you of sexual abuse
and then disappeared for months after with no remorse? Or if I had told you that I was going
to tell a security guard that you’re a deranged stalker and try to have you kicked out of a
festival? Or if I told a mutual friend that you threatened my dad saying you’d go to the school
where he works accusing him of being a sympathizer to sexual abuse, when you never said
anything even close to that? Please imagine how you would have felt and reacted if it had
been the other way around. I am devastated to hear what you told Christine and deeply
disturbed and concerned for your well being. I hope you get the help you need to live in truth
and be healthy and happy. I have so much compassion and care for you but I do not deserve
this. You made up a whole new story about me threatening to talk to your dads school. That’s
terrifying. I’m freaked out beyond belief and don’t feel safe communicating with you in any
way, shape or form. I will always hope the best for you. Goodbye jasha

                                                       11/4/2018 7:06 PM (Delivered 11/4/2018 7:09 PM)
                                                                  preenu (+16099475501)

                                                                  are you available to talk on the phone today? I just got home and went through all of your
                                                                   messages to me.

                                                        11/4/2018 7:16 PM (Viewed 11/4/2018 7:19 PM)
Caeli La (5164239087)

Anytime between 7-9

                                                                        11/4/2018 7:19 PM
                                                                  preenu (+16099475501)

                                                                  what time zone?

                                                        11/4/2018 7:19 PM (Viewed 11/4/2018 7:20 PM)
Caeli La (5164239087)

PST




                                                                                 687
                                                                        11/5/2018 9:03 PM
Caeli La (5164239087)

I’m sorry Jasha, I feel like you are being genuine but it’s just impossible for me to know under
 these circumstances. I think we should hold off on talking for now. I will be able to be a lot
 more calm and receptive to what you have to say if you reach out to me to initiate the healing
 process. Please reach out sometime in the next couple months ok?

                                                                        11/5/2018 9:04 PM
                                                                  preenu (+16099475501)

                                                                  ok that sounds like a good plan

                                                       11/5/2018 9:06 PM (Viewed 11/5/2018 9:20 PM)
Caeli La (5164239087)

Thank you

                                                                        11/5/2018 9:11 PM
Caeli La (5164239087)

Thank you

                                                       11/5/2018 9:16 PM (Viewed 11/5/2018 9:20 PM)
Caeli La (5164239087)

Oh cool you blocked my number?

                                                       11/5/2018 9:16 PM (Viewed 11/5/2018 9:20 PM)
Caeli La (5164239087)

Cuz it says these texts are not going through

                                                                        11/5/2018 9:20 PM
                                                                  preenu (+16099475501)

                                                                  i didnt block

                                                                        11/5/2018 9:20 PM
Caeli La (5164239087)

Weird. Ok

                                                      11/5/2018 10:18 PM (Viewed 11/5/2018 10:26 PM)
Caeli La (5164239087)

Just talked with my friend about it and realized that’s actually not gonna be the best plan for
 me... ultimately it doesn’t really matter to me if you’re doing this because of the threat or not.
 The only thing that matters is me being able to say all the things I’ve needed to say for so
 long and get it out of my system ASAP so I can move on.

                                                      11/5/2018 10:19 PM (Viewed 11/5/2018 10:26 PM)
Caeli La (5164239087)

The only thing that matters is you showing up and me being able to talk

                                                      11/5/2018 10:21 PM (Viewed 11/5/2018 10:26 PM)
Caeli La (5164239087)

So let’s go back to the Thursday plan ok?

                                                      11/5/2018 10:25 PM (Viewed 11/5/2018 10:26 PM)
Caeli La (5164239087)

So let’s go back to the Thursday plan ok?

                                                      11/5/2018 10:25 PM (Viewed 11/5/2018 10:26 PM)
Caeli La (5164239087)

The only thing that matters is you showing up and me being able to talk




                                                                                  692
                                                       11/5/2018 10:25 PM (Viewed 11/5/2018 10:26 PM)
Caeli La (5164239087)

Just talked with my friend about it and realized that’s actually not gonna be the best plan for
 me... ultimately it doesn’t really matter to me if you’re doing this because of the threat or not.
 The only thing that matters is me being able to say all the things I’ve needed to say for so
 long and get it out of my system ASAP so I can move on.

                                                                        11/5/2018 10:28 PM
                                                                   preenu (+16099475501)

                                                                   ok, after talking tonight i think the most beneficial way for both of us to have this conversation
                                                                   is in a neutral setting with a professional unbiased mediator which i am happy to pay for.

                                                                        11/5/2018 10:29 PM
Caeli La (5164239087)

Sure, but it needs to happen ASAP

                                                                        11/5/2018 10:30 PM
                                                                   preenu (+16099475501)

                                                                   i’m going to have to do some research and make a plan with this mediator which will take
                                                                    some time

                                                                        11/5/2018 10:30 PM
                                                                   preenu (+16099475501)

                                                                   i will keep you posted on progress

                                                                        11/5/2018 10:31 PM
                                                                   preenu (+16099475501)

                                                                   and get this resolved as soon as we can

                                                                        11/5/2018 10:31 PM
Caeli La (5164239087)

that’s too open ended for me

                                                                        11/5/2018 10:32 PM
                                                                   preenu (+16099475501)

                                                                   i will look into it tommorow and let you know what i find

                                                                        11/5/2018 10:32 PM
                                                                   preenu (+16099475501)

                                                                   believe me i would like to do this asap

                                                       11/5/2018 10:35 PM (Viewed 11/5/2018 10:38 PM)
Caeli La (5164239087)

I am not going to freak out in this conversation. My plan is to write out everything I need
 to say, read it to you, and speak calmly, clearly and directly. My main objective is to stay
 centered and not get into any kind of heated argument. If it’s starts to go there I will stop it. I
 have no interest in fighting.

                                                       11/5/2018 10:37 PM (Viewed 11/5/2018 10:38 PM)
Caeli La (5164239087)

I totally understand why you feel like a mediator is necessary, but it’s not going to go the way
 you think it is. I just need to say what I need to say. I don’t plan to continue trying to connect
 at all after this conversation, no matter how it goes.

                                                                        11/5/2018 10:38 PM
Caeli La (5164239087)

I can promise you this conversation is not going to devolve into a mess.




                                                                                  693
                                                                 11/5/2018 10:56 PM
Caeli La (5164239087)

You threatened me first

                                                                 11/5/2018 10:57 PM
Caeli La (5164239087)

You threatened to get me fired from a job first

                                                                 11/5/2018 10:57 PM
                                                          preenu (+16099475501)

                                                          that is the only condition i am asking for, it is not unreasonable. im going to continue my work
                                                           now and leave my phone aside, im looking forward to resolving this. goodnight

                                                                 11/5/2018 10:58 PM
Caeli La (5164239087)

That was a power move

                                                                 11/5/2018 10:58 PM
Caeli La (5164239087)

Fuck you.

                                                                 11/5/2018 10:58 PM
                                                          preenu (+16099475501)

                                                          fine you want to meet without a mediator

                                                                 11/5/2018 10:58 PM
                                                          preenu (+16099475501)

                                                          fine

                                                                 11/5/2018 10:58 PM
                                                          preenu (+16099475501)

                                                          i just want this to be over

                                                                 11/5/2018 10:59 PM
                                                          preenu (+16099475501)

                                                          please let me continue my work and we will meet on thursday

                                                                 11/5/2018 10:59 PM
Caeli La (5164239087)

Ok.

                                                  11/7/2018 2:28 PM (Viewed 11/7/2018 2:32 PM)
Caeli La (5164239087)

Would you rather meet today or tomorrow?

                                                                 11/7/2018 2:32 PM
                                                          preenu (+16099475501)

                                                          tomorrow

                                                                 11/7/2018 2:34 PM
Caeli La (5164239087)

What time?

                                                  11/7/2018 2:35 PM (Viewed 11/7/2018 2:39 PM)
Caeli La (5164239087)

Does 3pm at echo park work?




                                                                         697
                                                                        11/7/2018 2:39 PM
                                                                  preenu (+16099475501)

                                                                  2pm is better for me

                                                                        11/7/2018 2:40 PM
Caeli La (5164239087)

Why, what time do you need to leave by?

                                                                        11/7/2018 2:40 PM
Caeli La (5164239087)

If you’re trying to put a certain time limit on it I need to know that in advance

                                                                        11/7/2018 2:41 PM
                                                                  preenu (+16099475501)

                                                                  i would prefer to avoid traffic

                                                                        11/7/2018 2:42 PM
                                                                  preenu (+16099475501)

                                                                  2pm is better for me thats all i’m saying

                                                                        11/7/2018 2:42 PM
                                                                  preenu (+16099475501)

                                                                  how long are you estimating this to take

                                                                        11/7/2018 2:43 PM
Caeli La (5164239087)

Not long but if there’s a time limit you have that I don’t know about in advance that’ll add a
lot more stress to the conversation

                                                                        11/7/2018 2:44 PM
Caeli La (5164239087)

I mean I don’t want to show up and then hear that you only have a certain amount of time and
 feel pressured to get everything done as quickly as possible

                                                                        11/7/2018 2:45 PM
                                                                  preenu (+16099475501)

                                                                  ok whats an appropriate amount of time

                                                                        11/7/2018 2:45 PM
Caeli La (5164239087)

Jasha how could I know that

                                                                        11/7/2018 2:45 PM
Caeli La (5164239087)

It’s definitely not going to take long

                                                                        11/7/2018 2:45 PM
Caeli La (5164239087)

Because I don’t think you’re going to argue me on anything I have to say

                                                      11/7/2018 2:45 PM (Delivered 11/7/2018 2:46 PM)
                                                                  preenu (+16099475501)

                                                                  ok

                                                                        11/7/2018 2:46 PM
Caeli La (5164239087)

And I’m not going to fight with you




                                                                                 698
                                                                 11/7/2018 2:47 PM
                                                            preenu (+16099475501)

                                                            what do you mean by not long? 20 min? just asking

                                                                 11/7/2018 2:47 PM
                                                            preenu (+16099475501)

                                                            im just trying to figure out for my own schedule and to give you the appropriate amount of
                                                             time

                                                                 11/7/2018 2:47 PM
Caeli La (5164239087)

Jasha. Don’t do this.

                                                                 11/7/2018 2:48 PM
                                                            preenu (+16099475501)

                                                            im asking, 45 min?

                                                                 11/7/2018 2:48 PM
                                                            preenu (+16099475501)

                                                            an hour

                                                                 11/7/2018 2:48 PM
                                                            preenu (+16099475501)

                                                            you tell me

                                                                 11/7/2018 2:48 PM
Caeli La (5164239087)

Someone who really wants to make amends would not demand a time frame

                                                                 11/7/2018 2:48 PM
                                                            preenu (+16099475501)

                                                            im not demanding a time frame

                                                                 11/7/2018 2:48 PM
Caeli La (5164239087)

They would give me whatever time and space I need to work through it

                                                                 11/7/2018 2:48 PM
Caeli La (5164239087)

It’s not going to be hours and hours

                                                                 11/7/2018 2:49 PM
Caeli La (5164239087)

It’s not going to go past dark bc we’re gonna be outside

                                                                 11/7/2018 2:50 PM
Caeli La (5164239087)

I estimate 1.5-2 hrs but I do not know

                                                                 11/7/2018 2:50 PM
                                                            preenu (+16099475501)

                                                            ok can we do 1pm then

                                                                 11/7/2018 2:51 PM
Caeli La (5164239087)

So you can avoid traffic going back?




                                                                          699
                                                                       11/7/2018 2:51 PM
                                                                 preenu (+16099475501)

                                                                 yes

                                                                       11/7/2018 2:51 PM
                                                                 preenu (+16099475501)

                                                                 and have ample time to do studio work vefore quiet hours

                                                                       11/7/2018 2:51 PM
                                                                 preenu (+16099475501)

                                                                 before*

                                                                       11/7/2018 2:52 PM
Caeli La (5164239087)

wow

                                                                       11/7/2018 2:52 PM
                                                                 preenu (+16099475501)

                                                                 i dont see whats wrong with that

                                                                       11/7/2018 2:52 PM
Caeli La (5164239087)

I’m so glad this means so much to you

                                                       11/7/2018 2:53 PM (Viewed 11/7/2018 2:54 PM)
Caeli La (5164239087)

because there’s no reason to tell me that, the only reason is to try and make me feel guilty if it
takes more than 2 hours and then you’ll be able to say you have to leave bc you told me you
needed to work

                                                                       11/7/2018 2:55 PM
Caeli La (5164239087)

You’re the most self centered person I’ve ever met

                                                                       11/7/2018 2:55 PM
                                                                 preenu (+16099475501)

                                                                 ok, i’m trying to give you time to do this on your terms

                                                                       11/7/2018 2:56 PM
Caeli La (5164239087)

No, you’re trying to get me to give you an amount time so that if it goes over then you have
an excuse to leave

                                                                       11/7/2018 2:57 PM
                                                                 preenu (+16099475501)

                                                                 it is helpful for me to schedule a time, i’m trying to make that work for both of us

                                                                       11/7/2018 2:57 PM
Caeli La (5164239087)

No dude

                                                                       11/7/2018 2:57 PM
                                                                 preenu (+16099475501)

                                                                 it would make me feel more comfortable to know a specific time frame

                                                                       11/7/2018 2:57 PM
Caeli La (5164239087)

Of course we need to schedule a time




                                                                                700
                                                                        11/7/2018 2:57 PM
Caeli La (5164239087)

But putting any kind of pressure on me for the amount of time it’s going to take after we meet
up is evil

                                                                        11/7/2018 2:58 PM
Caeli La (5164239087)

Pure selfishness

                                                                        11/7/2018 2:58 PM
Caeli La (5164239087)

That will make it 100% more stressful

                                                                        11/7/2018 2:59 PM
Caeli La (5164239087)

To feel like I need to pack everything into a certain time frame

                                                                        11/7/2018 3:00 PM
Caeli La (5164239087)

Why. The. Fuck. Should. I. Care. About. Making. You. Feel. More. Comfortable?

                                                                        11/7/2018 3:01 PM
Caeli La (5164239087)

You’re supposed to be showing up to hear what my experience was and take accountability
 where its necessary

                                                                        11/7/2018 3:02 PM
                                                                   preenu (+16099475501)

                                                                   ok

                                                                        11/7/2018 3:02 PM
                                                                   preenu (+16099475501)

                                                                   1pm open ended

                                                                        11/7/2018 3:04 PM
Caeli La (5164239087)

K

                                                                        11/7/2018 3:05 PM
                                                                   preenu (+16099475501)

                                                                   what specific location

                                                                        11/7/2018 3:06 PM
Caeli La (5164239087)

I haven’t been to the actual park in echo park yet so I’m going there in about 20 min to make
 sure there’s a good spot. Then I’ll send u the specific location

                                                                        11/7/2018 3:07 PM
                                                                   preenu (+16099475501)

                                                                   ok

                                                                        11/7/2018 4:49 PM
Caeli La (5164239087)

On the other side of the pond from where the swan boats are there’s a playground. Meet me
in the big green area to the left of it

                                                                        11/7/2018 4:50 PM
Caeli La (5164239087)




                                                                                 701
                                                                      11/7/2018 4:50 PM
Caeli La (5164239087)

There

                                                                      11/8/2018 2:56 PM
                                                                 preenu (+16099475501)

                                                                 can you send me an address

                                                      11/8/2018 2:57 PM (Viewed 11/8/2018 2:59 PM)
Caeli La (5164239087)

Just go to echo park

                                                      11/8/2018 2:57 PM (Viewed 11/8/2018 2:59 PM)
Caeli La (5164239087)

It’s not very big

                                                      11/8/2018 2:58 PM (Viewed 11/8/2018 2:59 PM)
Caeli La (5164239087)

1633 Bellevue Ave

                                                      11/8/2018 2:58 PM (Viewed 11/8/2018 2:59 PM)
Caeli La (5164239087)

* 1632

                                                      11/8/2018 3:55 PM (Viewed 11/8/2018 4:00 PM)
Caeli La (5164239087)

I’m gonna be a little late, I just spent the last hour throwing up because that’s what always
 happens when I see or talk to you. PTSD

                                                                      11/8/2018 4:00 PM
                                                                 preenu (+16099475501)

                                                                 ok im here

                                                                      11/8/2018 4:08 PM
                                                                 preenu (+16099475501)

                                                                 i understand you are upset, just want to let you know im super chill over here

                                                                      11/8/2018 4:09 PM
                                                                 preenu (+16099475501)

                                                                 no bad vibes on my end

                                                      11/8/2018 4:10 PM (Viewed 11/8/2018 4:11 PM)
Caeli La (5164239087)

Well it doesn’t make sense for you to have any towards me so

                                                                      11/8/2018 4:11 PM
Caeli La (5164239087)

On my way

                                                                      11/8/2018 4:11 PM
                                                                 preenu (+16099475501)

                                                                 ok

                                                                      11/8/2018 4:24 PM
Caeli La (5164239087)

Don’t see you




                                                                               702
                                                                       11/8/2018 4:24 PM
                                                                 preenu (+16099475501)

                                                                 at the picknic tables

                                                                       11/8/2018 4:25 PM
Caeli La (5164239087)

Near the playground?

                                                                       11/8/2018 4:25 PM
                                                                 preenu (+16099475501)

                                                                 in the playground

                                                                       11/8/2018 4:26 PM
                                                                 preenu (+16099475501)

                                                                 tried to call

                                                       11/8/2018 6:27 PM (Viewed 11/8/2018 6:31 PM)
Caeli La (5164239087)

There is actually something I forgot to address

                                                                       11/8/2018 6:55 PM
                                                                 preenu (+16099475501)

                                                                 whats up

                                                       11/8/2018 7:09 PM (Viewed 11/8/2018 7:12 PM)
Caeli La (5164239087)

Can u talk on the phone for a sec? I don’t wanna text about any of this stuff anymore

                                                                       11/8/2018 7:14 PM
                                                                 preenu (+16099475501)

                                                                 ok

                                                                       11/8/2018 7:15 PM
                                                                 preenu (+16099475501)

                                                                 i tried to call

                                                       11/8/2018 7:41 PM (Viewed 11/8/2018 7:43 PM)
Caeli La (5164239087)

Thank you for coming today, it really means a lot to me and I don’t want to end that
 experience on a bad note. I totally understand not wanting to talk moving forward and I think
 that’s best too. It’s all good, no hard feelings about it. I’m so happy things have changed
 positively for you so much and I wish only good things for you. I won’t write or talk about it in
 any way that would to hurt you moving forward

                                                                       11/8/2018 7:43 PM
Caeli La (5164239087)

I don’t think you’re a sociopath. I think you do have a conscience. I understand why you did
 the things you did and I forgive you completely

                                                                       11/8/2018 7:43 PM
Caeli La (5164239087)

🤓 peace

                                                                       11/8/2018 7:45 PM
                                                                 preenu (+16099475501)

                                                                 thank you for saying these words to me, i appreciate ending this on a positive note. I wish you
                                                                  the best of luck moving forward. peace 🌥




                                                                                   703
                                                                      11/8/2018 8:01 PM
Caeli La (5164239087)

One more thing I need to add... I once told you I regretted doing the work and didn’t want
to do it anymore of my own accord but that wasn’t true. I was internalizing all the shame
and stigma and shit but I really never felt like I was doing anything wrong and never felt a
need to stop.. I stopped because our relationship was more important and I had absolutely
no problem going back to PR- I don’t hold you accountable for me stopping or starting the
new business at all. I just want you to know that I have always regretted saying that to you
because I realized pretty quick that it wasn’t my real truth. I don’t feel any shame about it and
honestly I highly recommend you learn about it because it would really help you. read the
book Urban Tantra. There’s no need for you to respond to this, I just needed to get that off
my chest

                                                      11/8/2018 9:33 PM (Viewed 11/8/2018 10:51 PM)
Caeli La (5164239087)

Also maybe think about getting a pet like a cat or dog bc I’ve read that can really help people
recover from germaphobia. & def look into EMDR because it’s helped me and many people
I know so much. I’m not trying to patronize you or anything, just happy you’re on a healing
path and I hope you have all the success on it. I’m done now 🎼

                                                     11/9/2018 7:34 PM (Viewed 11/10/2018 1:02 AM)
Caeli La (5164239087)

the mike Tyson movie showed up on Netflix today. weird timing. not tryna engage u, pls don’t
 respond, just figured u might wanna see it

                                                     11/9/2018 7:34 PM (Viewed 11/10/2018 1:02 AM)
Caeli La (5164239087)


                                                     11/9/2018 7:35 PM (Viewed 11/10/2018 1:02 AM)
Caeli La (5164239087)

You’re in a few other shots too

                                                   11/11/2018 11:34 AM (Viewed 11/11/2018 12:06 PM)
Caeli La (5164239087)

Reminder to let me know when you talk to Rob & Freddy/Christine and please don’t wait too
long cuz I’d like to move on ASAP

                                                    11/15/2018 10:29 AM (Viewed 11/15/2018 3:14 PM)
Caeli La (5164239087)

I forgot to mention that I’m still close with Jana and I know she would really appreciate it if
 you apologized to her for lying about Matt cheating on her. You were protecting him instead
 of her, and you knew he had been seriously manipulating her and taking advantage of her
 feelings for him for a long time. She went through hell with him and it made it even worse
 when she found out you’d lied to her about it as well. If you want to make amends for your
 past right now in general pls don’t forget to reach out to her

                                                     11/18/2018 1:11 PM (Viewed 11/18/2018 2:08 PM)
Caeli La (5164239087)

I’m going to be as clear as possible, and will communicate this to you 2 more times over the
 next couple months if I don’t hear back. That way I know that I gave you ample time and
 opportunities to address it before I get upset. If you do not follow through on contacting Rob,
 Fred and Christine like you said you would - or at least contact me to let me know why you
 have changed your mind - that will make it appear as you did not mean anything you said,
 and the whole thing was again, just another big lie so you could get out of trouble. I will be
 beyond devastated if that’s how it turns out. You think you’ve seen me upset already but you
 have no idea. I will truly lose my shit if you break that agreement and never follow up with me
 about it. I’m giving you fair warning.




                                                                               704
                                                     11/18/2018 1:14 PM (Viewed 11/18/2018 2:08 PM)
Caeli La (5164239087)

Because that would mean that all the emotional labor and exhaustion I just went through was
all for nothing. If you don’t follow through on your word, with no explanation, and just leave
me hanging for months and months waiting for you to do the one last thing that is supposed
to wrap this whole situation up- I will lose it. I cannot handle more broken promises or
emotional torture from you. Do not leave this hanging for weeks and weeks or months. Please
just get it over with so that there is nothing for me to wait around for from you anymore.

                                                     11/18/2018 1:17 PM (Viewed 11/18/2018 2:08 PM)
Caeli La (5164239087)

It’s been a week and a half. I’m giving you 2 months max to follow through but it should
 not take that long. The longer I have to wait around for it, the more disrespected I feel and
 the more it seems like you didn’t actually mean anything you said. If you really cared about
 making this right, you would not leave me waiting around for you to do the last thing you
 said you would do.

                                                     11/18/2018 1:25 PM (Viewed 11/18/2018 2:08 PM)
Caeli La (5164239087)

if you’re too busy to deal with it until a certain time, please communicate that to me instead of
 leaving me hanging for weeks.

                                                                     11/18/2018 2:14 PM
                                                                preenu (+16099475501)

                                                                i’m seeing fred in person today and sending the emails right now.

                                                                     11/18/2018 2:23 PM
                                                                preenu (+16099475501)

                                                                all emails have been sent.

                                                                     11/18/2018 2:27 PM
Caeli La (5164239087)

You didn’t CC me?

                                                                     11/18/2018 2:28 PM
Caeli La (5164239087)

I don’t see them

                                                                     11/18/2018 2:28 PM
Caeli La (5164239087)

And there’s no way for me to believe you if I can’t see them

                                                     11/18/2018 2:28 PM (Viewed 11/18/2018 2:29 PM)
Caeli La (5164239087)

I can’t believe anything you say without proof

                                                                     11/18/2018 2:29 PM
                                                                preenu (+16099475501)

                                                                i forwarded the emails to you

                                                     11/18/2018 2:33 PM (Viewed 11/18/2018 2:34 PM)
Caeli La (5164239087)

What the fuck dude

                                                     11/18/2018 2:33 PM (Viewed 11/18/2018 2:34 PM)
Caeli La (5164239087)

Omg

                                                                     11/18/2018 2:34 PM
Caeli La (5164239087)

That was not the point


                                                                               705
                                                                   11/18/2018 2:34 PM
Caeli La (5164239087)

I just started sobbing when I read those emails

                                                                   11/18/2018 2:34 PM
Caeli La (5164239087)

Fuck you

                                                   11/18/2018 2:34 PM (Viewed 11/18/2018 2:35 PM)
Caeli La (5164239087)

really?

                                                                   11/18/2018 2:35 PM
Caeli La (5164239087)

The point is not that I didn’t cheat on you. the main point is that ME DOING TANTRA is not the
 reason why we broke up, and when you said I had essentially cheated on you by doing the
 work, that wasn’t true

                                                                   11/18/2018 2:36 PM
Caeli La (5164239087)

They all told me you said I refused to stop doing the work and that’s why we broke up

                                                                   11/18/2018 2:37 PM
Caeli La (5164239087)

Rob then went and told tons and TONS of people about me doing the work, after you exposed
it to him and to many others

                                                                   11/18/2018 2:37 PM
Caeli La (5164239087)

The main point I wanted you to make was that me doing the work is not the reason we broke
 up and that I was honest with you about the work the whole time.

                                                                   11/18/2018 2:38 PM
                                                              preenu (+16099475501)

                                                              ok

                                                                   11/18/2018 2:38 PM
                                                              preenu (+16099475501)

                                                              i will amend that

                                                                   11/18/2018 2:41 PM
                                                              preenu (+16099475501)

                                                              ok amended and forwarded

                                                                   11/18/2018 2:42 PM
Caeli La (5164239087)

I did not receive them.

                                                  11/18/2018 2:42 PM (Delivered 11/18/2018 2:43 PM)
                                                              preenu (+16099475501)

                                                              just forwarded

                                                                   11/18/2018 2:43 PM
Caeli La (5164239087)

The emails are blank

                                                                   11/18/2018 2:44 PM
                                                              preenu (+16099475501)

                                                              i tried again



                                                                              706
                                                                       11/18/2018 2:49 PM
Caeli La (5164239087)

how can I know that you’re not telling them, Arion, Tyler, etc behind my back that you’re just
sending these emails to appease me bc I gave you an ultimatum?

                                                                       11/18/2018 2:51 PM
                                                                 preenu (+16099475501)

                                                                 i didnt say anything behind your back

                                                                                                   Message sent originally as iMessage and failed. Re-sent later as SMS.
                                                                       11/18/2018 2:52 PM
                                                                 preenu (+16099475501)

                                                                 i sent the emails to make amends like you asked of me.

                                                                                                   Message sent originally as iMessage and failed. Re-sent later as SMS.
                                                                       11/18/2018 3:25 PM
Caeli La (5164239087)

Let’s be clear

                                                                       11/18/2018 3:25 PM
Caeli La (5164239087)

I did not ask you to do this

                                                                       11/18/2018 3:25 PM
Caeli La (5164239087)

You offered

                                                                       11/18/2018 3:27 PM
                                                                 preenu (+16099475501)

                                                                 ok

                                                                       11/18/2018 3:27 PM
Caeli La (5164239087)

Do you remember that?

                                                                       11/18/2018 3:27 PM
                                                                 preenu (+16099475501)

                                                                 yes

                                                                       11/18/2018 3:31 PM
Caeli La (5164239087)

We both know there are far more people you told the same lies to than Christine, Fred and
Rob - Austin, Eric, and all your other friends got the same story, I’m sure. but it’s at least a
symbolic gesture for you to reach out to these three, since they are the people I was closest
to, and it would be too much to ask you to go back and talk to every single person.

                                                                       11/18/2018 3:35 PM
                                                                 preenu (+16099475501)

                                                                 i understand, i sent the email to make things right on my own accord.

                                                                       11/18/2018 3:35 PM
                                                                 preenu (+16099475501)

                                                                 emails*




                                                                                707
                                                       11/18/2018 4:01 PM (Viewed 11/18/2018 4:32 PM)
Caeli La (5164239087)

The last thing I want to say to you, that didn’t come up when we talked, is that a couple of
 guys who were at the Detroit show, said that when they told you I was throwing up outside,
 that you didn’t want to come help me at all. They said they practically had to drag you out
 and that you didn’t care that I was sick. Hearing that, after everything else that had already
 happened, was like the ultimate confirmation that you really never cared about me as a
 person, you were just using me for sex and pretending to care. You never really loved me
 or even had any regard for me as a human. I was just a thing you were using until I wasn’t
 convenient for you anymore.

                                                       11/18/2018 4:02 PM (Viewed 11/18/2018 4:32 PM)
Caeli La (5164239087)

Im blocking your number now. I hope you know now how badly you damaged me and how
 long it will take to recover, if I ever fully can. I forgive you but I will never forget. Goodbye
 Jasha

                                                       11/18/2018 4:12 PM (Viewed 11/18/2018 4:32 PM)
Caeli La (5164239087)

Please also tell Joyce and Janak the truth.

                                                       11/18/2018 4:12 PM (Viewed 11/18/2018 4:32 PM)
Caeli La (5164239087)

That’s the only request I have. You don’t need to CC me. Just please do it.

                                                      11/21/2018 11:01 AM (Viewed 11/21/2018 1:05 PM)
Caeli La (5164239087)

The truth is, I cried when I saw those emails you sent because once I saw them, I could no
 longer pretend like you weren’t just doing the bare minimum just to get this whole apology
 thing over with. You wrote 2/3 sentences, with no context or explanation, two years too late.
 This whole experience was just you doing the bare minimum to get me off your back. I tried
 to lie to myself and pretend like you were really making an effort. I wanted to believe that you
 actually wanted to make the effort, so bad. But the way you talked to me on the phone after
 the meeting, and the way wrote those emails, makes it undeniably clear. You were just going
 through the motions and doing the bare minimum in order to get out of trouble. You’re
 pretentious, arrogant, and self-serving. You don’t care about other people unless they’re
 serving you in some way. I’m to blame for expecting someone who has shown me over
 and over again that he is that way, to somehow develop the capacity to be kind, caring and
 empathic. You’re not a person who seems to care at all about having integrity, or being kind.
 You never deserved me and you didn’t do anything to deserve this chance to make amends to
 me. The whole thing was contrived. You never would have developed a conscience about the
 way you treated me, or made an effort to apologize, if I hadn’t given you an ultimatum. We
 both know that. I was trying to force a square peg into a round hole and make you be a kind
 person when you’re just not.

                                                      11/21/2018 12:04 PM (Viewed 11/21/2018 1:05 PM)
Caeli La (5164239087)

Please don’t tell anyone that we’re good. We’re not. I wanted so much to believe that there
could be a happy ending but the biggest lesson from this is that sometimes terrible things
happen, and they just don’t ever get resolved. You’re not ready to do the real inner work that
I wanted you to do, and until you start therapy, you’re not gonna be anywhere even close to
ready. Maybe it’s your destiny to live a superficial life devoid of deep intimacy. It’s definitely
not mine. I should never have given you so much praise for doing the bare minimum, and
really, I never should have given you that opportunity at all, when you just aren’t ready to do
the work to really heal. You’d have to do it within first before you could truly do it with me or
anyone.

                                                      11/21/2018 12:13 PM (Viewed 11/21/2018 1:05 PM)
Caeli La (5164239087)

You are not my enemy & there won’t be any drama if we run into each other, but I don’t want
 to have any kind of connection moving forward, and I don’t want you to think or tell anyone
 that everything is absolved between us now. The way you wrote the emails, the way you
 spoke to me the night before (when you said “I just want to get this over with”) and the way
 you spoke to me after the meeting made it clear that you have not really done the inner work
 yet, and you were just going through the motions. I don’t resent you, I just feel bad for you
 and sad that it was all such a huge disappointment.



                                                                                  708
                                                                    12/6/2018 3:14 PM
Caeli La (5164239087)

I’m asking you to tell me how you need it to be structured because apparently calling or
 texting you when I want to talk isn’t ok with you

                                                                    12/6/2018 3:15 PM
                                                              preenu (+16099475501)

                                                              let me think about that

                                                                    12/6/2018 3:15 PM
                                                              preenu (+16099475501)

                                                              is there something you need to talk about now

                                                                    12/6/2018 3:17 PM
                                                              preenu (+16099475501)

                                                              what i was talking about in terms of structure was just communicating through one medium
                                                              such as text

                                                                    12/6/2018 3:17 PM
Caeli La (5164239087)

Dude

                                                                    12/6/2018 3:17 PM
Caeli La (5164239087)

After everything we talked about

                                                                    12/6/2018 3:17 PM
Caeli La (5164239087)

You want to resolve this over text?

                                                                    12/6/2018 3:17 PM
Caeli La (5164239087)

That makes me want to fucking murder you

                                                                    12/6/2018 3:17 PM
                                                              preenu (+16099475501)

                                                              thats not what i was saying

                                                                    12/6/2018 3:17 PM
                                                              preenu (+16099475501)

                                                              but that is a very serious threat

                                                                    12/6/2018 3:18 PM
Caeli La (5164239087)

Yes because it was obviously such a serious threat

                                                                    12/6/2018 3:18 PM
                                                              preenu (+16099475501)

                                                              i meant in terms of getting a hold of me

                                                                    12/6/2018 3:20 PM
                                                              preenu (+16099475501)

                                                              like not calling from various numbers or using email

                                                                    12/6/2018 3:20 PM
Caeli La (5164239087)

I don’t call you from various numbers




                                                                             713
                                                                        12/18/2018 5:04 PM
Caeli La (5164239087)

& I didn’t asked you to give me space, you piece of shit manipulator, I asked you to be set up
a time to talk. That is how our last conversation ended.

                                                                        12/18/2018 5:04 PM
Caeli La (5164239087)

*i asked you to reach out to me to set up a time to talk. You said you’d do it on Monday. Then
 for the second time you fucking disappeared

                                                                        12/18/2018 5:05 PM
Caeli La (5164239087)

And you weren’t expecting me to feel like this???

                                                                        12/18/2018 5:05 PM
Caeli La (5164239087)

How the fuck do you lack empathy and consideration on such a terrifying level?

                                                                        12/18/2018 5:06 PM
Caeli La (5164239087)

I’m ending this today by sending everything out to your fans, everyone who’s working with
 you, and your girlfriend

                                                                        12/18/2018 5:06 PM
Caeli La (5164239087)

And trust me I will write the shit out of this email and articulate it very powerfully with very
clear evidence to back up everything I’m saying

                                                                        12/18/2018 5:06 PM
Caeli La (5164239087)

Because sending out those messages will be the only way to end this

                                                                        12/18/2018 5:07 PM
Caeli La (5164239087)

Since you won’t fucking resolve it with me and just want to drag it out forever

                                                                        12/18/2018 5:07 PM
                                                                  preenu (+16099475501)

                                                                  calling rn

                                                                        12/18/2018 5:07 PM
Caeli La (5164239087)

I’m crying too hard to talk right now

                                                                        12/18/2018 5:07 PM
Caeli La (5164239087)

I fucking hate you

                                                                        12/18/2018 5:07 PM
Caeli La (5164239087)

I wish you were dead

                                                      12/18/2018 5:07 PM (Viewed 12/18/2018 5:08 PM)
Caeli La (5164239087)

I have never hated anyone before

                                                                        12/18/2018 5:08 PM
Caeli La (5164239087)

And I hate you now



                                                                                 724
                                                                    12/18/2018 5:08 PM
Caeli La (5164239087)

You are my enemy

                                                                    12/18/2018 5:08 PM
                                                               preenu (+16099475501)

                                                               i tried to call you

                                                                    12/18/2018 5:19 PM
Caeli La (5164239087)

You’re the worst thing that ever happened to me

                                                   12/18/2018 5:21 PM (Viewed 12/18/2018 5:31 PM)
Caeli La (5164239087)

I’m going to call you back once I calm down and when we get on the phone I need you to
 fucking try

                                                   12/18/2018 5:21 PM (Viewed 12/18/2018 5:31 PM)
Caeli La (5164239087)

I don’t even care anymore that you don’t really mean it. I just want you it to be believable
 enough for me to accept. Just try to make it believable even though you don’t actually care

                                                   12/18/2018 5:24 PM (Viewed 12/18/2018 5:31 PM)
Caeli La (5164239087)

Make a fucking effort, speak and act in a way that at least tries to communicate genuine
remorse, empathy, understanding, actual emotion instead of the robotic heartless bullshit I’ve
been getting from you

                                                   12/18/2018 5:24 PM (Viewed 12/18/2018 5:31 PM)
Caeli La (5164239087)

Just try to make me believe you instead of saying / doing the bare minimum and expecting
 me to be grateful

                                                   12/18/2018 5:30 PM (Viewed 12/18/2018 5:31 PM)
Caeli La (5164239087)

Maybe google how to give a real apology in the meantime cuz apparently no one ever taught
you

                                                   12/18/2018 6:42 PM (Viewed 12/18/2018 7:05 PM)
Caeli La (5164239087)

?

                                                   12/18/2018 6:50 PM (Viewed 12/18/2018 7:05 PM)
Caeli La (5164239087)

You need to communicate ASAP

                                                   12/18/2018 6:51 PM (Viewed 12/18/2018 7:05 PM)
Caeli La (5164239087)

I’m serious this time, I’m at my wits end and I can’t go through the mistreatment any longer

                                                   12/18/2018 6:52 PM (Viewed 12/18/2018 7:05 PM)
Caeli La (5164239087)

I can’t go through another experience of you saying you’re going to do something and then
 not following through while you’re supposedly trying to show me that you feel genuinely
 sorry

                                                   12/18/2018 6:55 PM (Viewed 12/18/2018 7:05 PM)
Caeli La (5164239087)

I need you to call me back or text me to let me know when you can talk but every second you
 continue to ignore the problem makes it worse



                                                                              725
                                                      12/18/2018 6:56 PM (Viewed 12/18/2018 7:05 PM)
Caeli La (5164239087)

If you have any conscience at all then you would make it a priority

                                                                       12/18/2018 7:05 PM
                                                                 preenu (+16099475501)

                                                                 i was just in a session

                                                                       12/18/2018 7:06 PM
                                                                 preenu (+16099475501)

                                                                 are you avail for a call

                                                                       12/18/2018 7:07 PM
Caeli La (5164239087)

in a few

                                                                       12/18/2018 7:07 PM
                                                                 preenu (+16099475501)

                                                                 ok, i need some heads us so i can step out

                                                      12/18/2018 7:17 PM (Viewed 12/18/2018 7:25 PM)
Caeli La (5164239087)

Ok I’m ready

                                                                       12/18/2018 7:25 PM
                                                                 preenu (+16099475501)

                                                                 ok i need 5

                                                      12/18/2018 7:28 PM (Viewed 12/18/2018 7:32 PM)
Caeli La (5164239087)

K

                                                    12/18/2018 10:36 PM (Viewed 12/18/2018 10:40 PM)
Caeli La (5164239087)

It’s really important to me to know that you won’t continue spreading the lie that I threatened
 your father. Rob told me you told him that too. It’s completely false. I also didn’t email him at
 work. He had emailed me a picture of us and I replied to that thread.

                                                    12/18/2018 10:36 PM (Viewed 12/18/2018 10:40 PM)
Caeli La (5164239087)

The fact that you lied about it even to me makes me think you’ve actually convinced yourself
 that it’s true, and that is really scary.

                                                    12/18/2018 10:36 PM (Viewed 12/18/2018 10:40 PM)
Caeli La (5164239087)

I need confirmation that you and your dad aren’t telling people such a heinous lie about me.

                                                                      12/18/2018 10:40 PM
Caeli La (5164239087)

If you can’t confirm to me tonight that you read the email and acknowledge that in reality,
 there is no threat in that email in any way, shape or form, I will reach out to your dad again to
 ask why you think I threatened him. It’s not ok for you to spread such a slanderous lie about
 me.

                                                                      12/18/2018 10:41 PM
Caeli La (5164239087)

Also:




                                                                                726
                                                                     12/18/2018 10:41 PM
Caeli La (5164239087)




                                                                     12/18/2018 10:41 PM
Caeli La (5164239087)

NO WHERE in that email does it say “all your future girlfriends are going to try and kill
themselves”

                                                    12/18/2018 10:42 PM (Viewed 12/18/2018 10:43 PM)
Caeli La (5164239087)

You even acknowledged to me when we met that I was right when I said that and that you do
 need therapy to address it

                                                    12/18/2018 10:42 PM (Viewed 12/18/2018 10:43 PM)
Caeli La (5164239087)

I asked you what the horrible things are that I’ve said/done to you in the past and the only two
 things you came up with were complete lies

                                                    12/18/2018 10:44 PM (Viewed 12/18/2018 10:50 PM)
Caeli La (5164239087)

I need to know that you re-read the email and can see for yourself that I never threatened him.
 I told him why what he said hurt me so much and explained that it’s common for people who
 have survived childhood sexual abuse to develop speech problems. There was not even a hint
 of a threat throughout the entire message.

                                                    12/18/2018 10:47 PM (Viewed 12/18/2018 10:50 PM)
Caeli La (5164239087)

Confirm that with me tonight or I will reach out tomorrow morning. I will not let you get away
with falsely accusing me of something so awful that I didn’t do.

                                                    12/18/2018 10:48 PM (Viewed 12/18/2018 10:50 PM)
Caeli La (5164239087)

I never said a word about his job or him supporting you or anything that you said. That is all a
 complete fabrication and all you have to do is look at the email to see that those are lies



                                                                               727
                                                    12/18/2018 10:49 PM (Viewed 12/18/2018 10:50 PM)
Caeli La (5164239087)

So now in order to feel safe I need to know that you acknowledge that and will never slander
 me like that to anyone ever again

                                                    12/19/2018 11:49 AM (Viewed 12/19/2018 11:53 AM)
Caeli La (5164239087)

I’m going to reach out to your dad by noon today if you can’t confirm to me that you know I
 did not threaten him in any way in the email. Since you lied to Rob about it, I’m sure you have
 told that slanderous lie to many others as well. You’ve clearly convinced yourself that it’s true
 but all you need to do is read the email to see that it’s not. I need to know that you know it’s
 not true so that you won’t continue spreading such a serious defamatory lie.

                                                    12/19/2018 11:51 AM (Viewed 12/19/2018 11:53 AM)
Caeli La (5164239087)

I will also let your dad know that I’m worried the reason you’re capable of deluding yourself
 and others to this kind of extreme is because you’ve been a serious drug addict for a long
 time

                                                    12/19/2018 11:51 AM (Viewed 12/19/2018 11:53 AM)
Caeli La (5164239087)

And you need help

                                                                     12/19/2018 11:53 AM
Caeli La (5164239087)

You’ve become perma-disassociated from the k

                                                                     12/19/2018 11:53 AM
                                                                 preenu (+16099475501)

                                                                 im blocking you now

                                                                     12/19/2018 11:53 AM
Caeli La (5164239087)

I’m writing to your dad now

                                                                      12/19/2018 12:09 PM
                                                                 preenu (+16099475501)

                                                                 never contact me again

9908 total messages and 56 total images.




                                                                                728
